Exhibit 10.63

SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is made and
entered into as of October 25, 2012, by and among Dean Foods Company, a Delaware
corporation (“Dean Foods”), The WhiteWave Foods Company, a Delaware corporation
and a wholly-owned subsidiary of Dean Foods (“WhiteWave”), and WWF Operating
Company, a Delaware corporation and a wholly-owned subsidiary of Dean Foods
(“WWF Operating Company”). Capitalized terms used and not otherwise defined in
this Agreement have the meanings ascribed to such terms in Article 1 of this
Agreement.

RECITALS

WHEREAS, Dean Foods has determined that it would be appropriate, desirable and
in the best interests of Dean Foods and Dean Foods’ stockholders to separate the
WhiteWave Business from Dean Foods;

WHEREAS, in connection with such separation, WWF Operating Company has declared
and distributed one or more dividends (collectively, the “Dividend”) to Dean
Foods in the form of inter-group promissory notes of WWF Operating Company,
dated October 5, 2012 totaling $1.155 billion in aggregate principal amount
(collectively, the “Inter-Group Notes”);

WHEREAS, WhiteWave has reclassified the WhiteWave common stock into WhiteWave
Class A Common Stock and WhiteWave Class B Common Stock;

WHEREAS, (i) the applicable Dean Foods Group Members have transferred, or will
transfer, the WhiteWave Transferred Assets to the applicable WhiteWave Group
Members, and (ii) the applicable WhiteWave Group Members have transferred, or
will transfer, the Dean Foods Transferred Assets to the applicable Dean Foods
Group Members (such transfers described in the foregoing clauses (i) and (ii),
the “Asset Transfers”);

WHEREAS, in connection with the Asset Transfers, (i) the Dean Foods Group
Members will assume all of the Dean Foods Assumed Liabilities, and (ii) the
WhiteWave Group Members will assume all of the WhiteWave Assumed Liabilities
(such assumptions described in the foregoing clauses (i) and (ii), the
“Liability Assumptions”);

WHEREAS, in connection with the separation of the WhiteWave Business from Dean
Foods and the declaration and distribution of the Dividend, and immediately
after the completion of the Asset Transfers and Liability Assumptions, Dean
Foods desires to contribute to WhiteWave the WWF Operating Company Shares (the
“Contribution”);

WHEREAS, following the Contribution, WhiteWave intends to sell for its own
account a limited number of shares of WhiteWave Class A Common Stock pursuant to
an initial public offering of such shares (the “IPO”), and in furtherance
thereof, WhiteWave has previously filed the IPO Registration Statement with the
SEC, which IPO Registration Statement has become effective;

 

Separation and Distribution Agreement



--------------------------------------------------------------------------------

WHEREAS, (i) Dean Foods, prior to the Contribution, owns all of the shares of
WhiteWave Class B Common Stock, and (ii) in consideration for the Contribution,
WhiteWave intends to issue shares of WhiteWave Class B Common Stock to Dean
Foods such that, pursuant to (i) and (ii) together, Dean Foods will own
150,000,000 shares of WhiteWave Class B Common Stock, constituting all of the
outstanding shares of WhiteWave Common Stock immediately following the
Contribution but prior to the IPO Settlement Date, and all of the outstanding
shares of WhiteWave Class B Common Stock as of the IPO Settlement Date;

WHEREAS, in connection with the IPO, WhiteWave has entered into the WhiteWave
Bank Facilities;

WHEREAS, WhiteWave intends to contribute to WWF Operating Company substantially
all of the initial net proceeds from the IPO (including the net proceeds from
the exercise of the Underwriters’ overallotment option if the option is settled
at the initial closing of the IPO) (after deducting the underwriting discount
and expenses of the IPO) and substantially all of the initial net proceeds of
the WhiteWave Borrowing, and to cause WWF Operating Company to use such proceeds
to repay to Dean Foods WWF Operating Company’s obligations under the Inter-Group
Notes, which proceeds Dean Foods intends to use to repay a portion of amounts
outstanding under its senior secured credit facility;

WHEREAS, after the IPO, Dean Foods (i) intends to distribute to holders of
shares of Dean Foods Common Stock all or a portion of the outstanding shares of
WhiteWave Common Stock then owned by Dean Foods in a transaction that is
intended to qualify as a tax-free distribution under Sections 355 and 361(c) of
the Code (the “Distribution”) and (ii) may engage in one or more Equity for Debt
Exchanges and/or other dispositions of Dean Foods’ shares of WhiteWave Common
Stock;

WHEREAS, Dean Foods and WhiteWave intend that the Contribution and the
Distribution (and any Equity for Debt Exchanges and/or other dispositions by
Dean Foods of WhiteWave Common Stock), taken together, will qualify as a
reorganization for U.S. federal income tax purposes pursuant to which no gain or
loss will be recognized by Dean Foods or its stockholders under Sections 355,
361, 368(a)(1)(D) and related provisions of the Code, and that this Agreement is
intended to be, and is hereby adopted as, a plan of reorganization under
Section 368 of the Code; and

WHEREAS, the parties intend in this Agreement and the Ancillary Documents to set
forth the principal arrangements between them regarding the Contribution, the
IPO, the Distribution and any Equity for Debt Exchanges and/or other
dispositions by Dean Foods of WhiteWave Common Stock:

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

The following terms, as used in this Agreement, have the following meanings:

“Action” means any action, claim, demand, suit, arbitration, inquiry, proceeding
or investigation by or before any Governmental Authority.

“Affiliate” of any specified Person means any other Person directly or
indirectly “controlling,” “controlled by,” or “under common control with”
(within the meaning of the Securities Act), such specified Person; provided,
however, that for purposes of this Agreement, unless this Agreement expressly
provides otherwise, the determination of whether a Person is an Affiliate of
another Person shall be made assuming that no Dean Foods Group Member is an
Affiliate of any WhiteWave Group Member.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Documents” means each of the Stock Power, the Transition Services
Agreement, the Tax Matters Agreement, the Registration Rights Agreement, the
Employee Matters Agreement and each agreement identified on Schedule 1,
including any exhibits, schedules, attachments, tables or other appendices
thereto, and each agreement and other instrument contemplated herein or therein.

“Annual Financial Statements” has the meaning set forth in Section 5.1(a)(v) of
this Agreement.

“Asset Transfer Closing” has the meaning set forth in Section 2.3.

“Asset Transfers” has the meaning set forth in the Recitals to this Agreement.

“Assets” means assets, properties and rights (including goodwill and rights
arising under Contracts), wherever located (including in the possession of
vendors, other Persons or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in Dallas, Texas or New York, New York are
authorized or obligated by Law to close.

“Claimed Amount” has the meaning set forth in Section 8.3(a) of this Agreement.

“Claim Notice” has the meaning set forth in Section 8.3(a) of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.

 

- 3 -



--------------------------------------------------------------------------------

“Contracts” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable Law.

“Contribution” has the meaning set forth in the Recitals to this Agreement.

“Contribution Closing” has the meaning set forth in Section 2.3.

“Controlling Party” has the meaning set forth in Section 8.3(d)(ii) of this
Agreement.

“Covered Subsidiary” means a corporation or other legal entity now or hereafter
controlled or owned, directly or indirectly, by Dean Foods or WhiteWave, as
applicable, that satisfies the definition of “Subsidiary” under a Dean Foods
insurance policy.

“Damages” means all losses, claims, demands, damages, Liabilities, judgments,
dues, penalties, assessments, fines (civil, criminal or administrative), costs,
liens, forfeitures, settlements, fees or expenses (including reasonable
attorneys’ fees and expenses and any other expenses reasonably incurred in
connection with investigating, prosecuting or defending a claim or Action), of
any nature or kind, whether or not the same would properly be reflected on a
balance sheet.

“Dean Foods” has the meaning set forth in the preamble to this Agreement.

“Dean Foods Assets” means, collectively, (i) any and all Dean Foods Transferred
Assets and (ii) any and all Assets of any Dean Foods Group Member as of
immediately prior to the Asset Transfer Closing, other than any WhiteWave
Transferred Assets and the WWF Operating Company Shares.

“Dean Foods Annual Statements” has the meaning set forth in Section 5.1(b)(ii)
of this Agreement.

“Dean Foods Assumed Liabilities” means, collectively, (i) any and all
Liabilities that are expressly listed, scheduled or otherwise clearly described
in an Ancillary Document as Liabilities assumed or to be assumed by any Dean
Foods Group Member and (ii) any and all Liabilities of any WhiteWave Group
Member not described in the foregoing clause (i) to the extent arising out of or
relating to the Dean Foods Business (or any other business conducted by any Dean
Foods Group Member at any time after the Asset Transfer Closing) or the Dean
Foods Assets, (x) whether such Liabilities arise or accrue prior to, at or after
the Asset Transfer Closing and (y) other than Tax-related Liabilities which are
specifically retained by any WhiteWave Group Member under the Tax Matters
Agreement and employee-related Liabilities which are specifically retained by
any WhiteWave Group Member under the Employee Matters Agreement.

“Dean Foods Auditors” has the meaning set forth in Section 5.1(b)(ii) of this
Agreement.

“Dean Foods Business” means the businesses or operations of the Dean Foods Group
other than the WhiteWave Business.

 

- 4 -



--------------------------------------------------------------------------------

“Dean Foods Common Stock” means the common stock, par value $0.01 per share, of
Dean Foods.

“Dean Foods Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of June 30, 2010, among Dean Foods, J.P. Morgan
Securities, Inc., Banc of America Securities LLC, Wells Fargo Securities, LLC,
as Lead Arrangers, JPMorgan Chase Bank, National Association, as Administrative
Agent, Bank of America, N.A., as Syndication Agent, and certain other lenders
that are parties thereto, as amended by Amendment No. 1 thereto, dated as of
December 9, 2010, as the same may be amended or replaced from time to time, and
including any consents or waivers obtained thereunder from time to time.

“Dean Foods Disclosure Portions” means all material set forth in, or
incorporated by reference into, the IPO Registration Statement to the extent
relating exclusively to (i) the Dean Foods Group, (ii) the Dean Foods Business,
(iii) Dean Foods’ intentions with respect to the Distribution, or (iv) the terms
of the Distribution, including the form, structure and terms of any
transaction(s) and/or offering(s) to effect the Distribution and the timing of
and conditions to the consummation of the Distribution.

“Dean Foods Group” means Dean Foods and each other Person that is now or
hereafter becomes an Affiliate of Dean Foods (other than WhiteWave or any
WhiteWave Group Member).

“Dean Foods Group Member” means any Person now or hereafter included in the Dean
Foods Group.

“Dean Foods Indemnified Parties” has the meaning set forth in Section 8.1 of
this Agreement.

“Dean Foods Liabilities” means, collectively, (i) the Dean Foods Assumed
Liabilities and (ii) except for any WhiteWave Assumed Liability, any and all
Liabilities of any Dean Foods Group Member.

“Dean Foods Names” means the trade names specified on Schedule 2 hereto (and any
derivatives of any such trade name) and associated logos.

“Dean Foods Public Filings” has the meaning set forth in Section 5.1(a)(xii) of
this Agreement.

“Dean Foods Shared Contract” means any Contract of any Dean Foods Group Member
that relates in part to the WhiteWave Business and that is not included in the
WhiteWave Transferred Assets, including those Contracts identified on Schedule 3
hereto.

“Dean Foods Transferred Assets” means, collectively, (i) any and all Assets that
are expressly listed, scheduled or otherwise clearly described in any Ancillary
Document as Assets transferred or to be transferred to any Dean Foods Group
Member and (ii) any and all Assets of any WhiteWave Group Member not described
in the foregoing clause (i) that are used primarily or held for use primarily in
the Dean Foods Business.

 

- 5 -



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 6.2 of this Agreement.

“Distribution” has the meaning set forth in the Recitals to this Agreement.

“Distribution Agent” has the meaning set forth in Section 4.4(a) of this
Agreement.

“Distribution Date” means the date on which the Distribution occurs.

“Dividend” has the meaning set forth in the Recitals to this Agreement.

“Employee Matters Agreement” means that certain Employee Matters Agreement
entered into by and between Dean Foods and WhiteWave effective as of the
Contribution Closing, as such Employee Matters Agreement may be amended from
time to time.

“Environmental Law” means any Contract with any Governmental Authority, Law or
Permit, in each case now or hereafter in effect, relating to health, safety,
pollution or the environment (including ambient air, surface water, groundwater,
land surface or subsurface strata) or to emissions, discharges, releases or
threatened releases of any substance currently or at any time hereafter listed,
defined, designated or classified as hazardous, toxic, waste, radioactive or
dangerous, or otherwise regulated, under any of the foregoing, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of any such substances, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act and the Resource Conservation and
Recovery Act and comparable provisions in state, local, foreign or international
Law.

“Equity for Debt Exchange” means any transfer of WhiteWave Class A Common Stock
by Dean Foods to one or more third-party lenders in repayment of indebtedness of
Dean Foods owed to such lenders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with the rules and regulations promulgated thereunder.

“Existing Dean Foods Litigation Matters” means those matters identified on
Schedule 4 hereto.

“Existing WhiteWave Litigation Matters” means those matters identified on
Schedule 5 hereto.

“Financial Statements” means, collectively, the Annual Financial Statements and
Quarterly Financial Statements.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Authority” means any federal, state, local or foreign governmental
or quasi-governmental entity or municipality or subdivision thereof or any
authority, department, commission, board, bureau, agency, court, tribunal or
instrumentality, or any applicable securities exchange or self-regulatory
organization.

 

- 6 -



--------------------------------------------------------------------------------

“Group” means either the Dean Foods Group or the WhiteWave Group, as the context
requires.

“Group Member” means either a Dean Foods Group Member or a WhiteWave Group
Member, as the context requires.

“Indemnified Party” has the meaning set forth in Section 8.3(a) of this
Agreement.

“Indemnifying Party” has the meaning set forth in Section 8.3(a) of this
Agreement.

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible form, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

“Intended Transferee” has the meaning set forth in Section 2.5(b) of this
Agreement.

“Intended Transferor” has the meaning set forth in Section 2.5(b) of this
Agreement.

“Inter-Group Notes” has the meaning set forth in the Recitals to this Agreement.

“IPO” has the meaning set forth in the Recitals to this Agreement.

“IPO Registration Statement” means the registration statement on Form S-1 (SEC
File No. 333-183112) as filed by WhiteWave with the SEC in connection with the
IPO, together with all amendments and supplements thereto.

“IPO Settlement” means the occurrence of the payment for the Underwritten Shares
(as defined in the Underwriting Agreement) pursuant to the Underwriting
Agreement.

“IPO Settlement Date” means the date on which the IPO Settlement occurs.

“IRS” means the United States Internal Revenue Service.

“Law” means each applicable law, order, judgment, rule, code, statute,
regulation, requirement, variance, decree, writ, injunction, award, ruling or
ordinance of any Governmental Authority, including the common law.

 

- 7 -



--------------------------------------------------------------------------------

“Liabilities” means debts, liabilities, guarantees, assurances, commitments and
obligations of any nature or description, whether fixed, contingent or absolute,
asserted or unasserted, matured or unmatured, liquidated or unliquidated,
accrued or not accrued, known or unknown, due or to become due, whenever or
however arising (including any of the foregoing arising out of (i) any Contract
or tort based on negligence or strict liability or (ii) any act or failure to
act by any past or present Representative, whether or not such act or failure to
act was within such Representative’s authority), and whether or not the same
would be required by GAAP to be reflected in financial statements or disclosed
in the notes thereto.

“Lien” means any mortgage, security interest, pledge, lien, charge, claim,
option, right to acquire, voting or other restriction, right-of-way, covenant,
condition, easement, encroachment, restriction on transfer or other encumbrance
of any nature whatsoever.

“Non-controlling Party” has the meaning set forth in Section 8.3(d)(ii) of this
Agreement.

“Non-Party Affiliates” has the meaning set forth in Section 8.6 of this
Agreement.

“Ordinary Course of Business” means the ordinary course of the WhiteWave
Business as conducted by Dean Foods and its Subsidiaries prior to the
Contribution Closing consistent with historical custom and practice during
normal day-to-day operations and not requiring any special authorization of any
nature.

“Owning Party” has the meaning set forth in Section 6.2 of this Agreement.

“Permitted Transfer” means any of the following: (i) the transfer by Dean Foods
of shares of WhiteWave Common Stock in a Distribution, (ii) the transfer by Dean
Foods of WhiteWave Class A Common Stock in one or more Equity for Debt Exchanges
to one or more third-party lenders pursuant to which the lenders party thereto
are obligated to distribute such shares in a public offering registered under
the Securities Act, (iii) the transfer by any Dean Foods Group Member of
WhiteWave Class A Common Stock in an underwritten public offering registered
pursuant to the Securities Act, (iv) the transfer by Dean Foods of WhiteWave
Class A Common Stock in one or more distributions to Dean Foods stockholders,
(v) the transfer by any Dean Foods Group Member of shares of WhiteWave Class A
Common Stock in one or more open-market transactions in accordance with the
provisions of Rule 144 promulgated under the Securities Act, and (vi) the
transfer by any Dean Foods Group Member of WhiteWave Common Stock to another
Dean Foods Group Member that is a direct or indirect Subsidiary of Dean Foods at
the time of transfer, so long as the transferee agrees at the time of the
transfer that, if such transferee ceases to be a direct or indirect Subsidiary
of Dean Foods, such transferee shall transfer its WhiteWave Common Stock to Dean
Foods or any Dean Foods Group Member that is a direct or indirect Subsidiary of
Dean Foods.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any Governmental Authority.

“Possessor” has the meaning set forth in Section 6.3 of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

“Quarterly Financial Statements” has the meaning set forth in Section 5.1(a)(iv)
of this Agreement.

“Record Date” means the close of business on the date, if any, to be determined
by Dean Foods’ Board of Directors as the record date for determining the
stockholders of Dean Foods entitled to receive shares of WhiteWave Common Stock
pursuant to the Distribution.

“Registration Rights Agreement” means that certain Registration Rights Agreement
entered into by and between Dean Foods and WhiteWave as of the Contribution
Closing and effective as of the IPO Settlement, as such Registration Rights
Agreement may be amended from time to time.

“Regulation S-K” means Regulation S-K of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

“Regulation S-X” means Regulation S-X of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“Requestor” has the meaning set forth in Section 6.3 of this Agreement.

“Retained Shares” has the meaning set forth in Section 4.6(b).

“Retention Period” has the meaning set forth in Section 6.4 of this Agreement.

“Ruling” has the meaning set forth in the Tax Matters Agreement.

“Ruling Documents” has the meaning set forth in the Tax Matters Agreement.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with the rules and regulations promulgated thereunder.

“Security Obligations” has the meaning set forth in Section 5.4 of this
Agreement.

“Shared Contracts” means, collectively, the Dean Foods Shared Contracts and the
WhiteWave Shared Contracts.

“Stock Power” means a stock power assigning to WhiteWave the WWF Operating
Company Shares duly executed by Dean Foods.

 

- 9 -



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its Subsidiaries controls or
owns, directly or indirectly, more than fifty percent (50%) of the stock or
other equity interest entitled to vote on the election of the members to the
board of directors or similar governing body; provided, however, that unless the
context otherwise requires, references to Subsidiaries of Dean Foods shall not
include WhiteWave or any WhiteWave Group Members (including the entities listed
on Exhibit 21.1 to the IPO Registration Statement).

“Supplemental Ruling” has the meaning set forth in the Tax Matters Agreement.

“Supplemental Ruling Documents” has the meaning set forth in the Tax Matters
Agreement.

“Supplemental Tax Opinion” has the meaning set forth in the Tax Matters
Agreement.

“Tax” and “Taxes” have the meanings set forth in the Tax Matters Agreement.

“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code.

“Tax Counsel” has the meaning set forth in the Tax Matters Agreement.

“Tax-Free Status” means the qualification of (1) the Contribution, (2) any
Distribution and (3) any Equity for Debt Exchange, taken together (a) as a
reorganization described in Sections 355(a) and 368(a)(1)(D) of the Code, (b) as
a transaction in which the stock distributed thereby is “qualified property” for
purposes of Sections 355(c) and 361(c) of the Code and (c) as a transaction in
which Dean Foods, WhiteWave and the shareholders of Dean Foods recognize no
income or gain for U.S. federal income tax purposes pursuant to Sections 355,
361 and 1032 of the Code, other than, in the case of Dean Foods and WhiteWave,
intercompany items or excess loss accounts taken into account pursuant to the
Treasury Regulations promulgated pursuant to Section 1502 of the Code.

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into by
and between Dean Foods and WhiteWave effective as of the Contribution Closing,
as such Tax Matters Agreement may be amended from time to time.

“Tax Opinion” has the meaning set forth in the Tax Matters Agreement.

“Third-Party Claim” has the meaning set forth in Section 8.3(d)(i) of this
Agreement.

“Transferred Assets” means, collectively, the Dean Foods Transferred Assets and
the WhiteWave Transferred Assets.

“Transition Services Agreement” means the Transition Services Agreement entered
into by and between Dean Foods and WhiteWave effective as of the Contribution
Closing, pursuant to which one or more Dean Foods Group Members shall provide
certain transition services to one or more WhiteWave Group Members, and one or
more WhiteWave Group Members shall provide certain transition services to one or
more Dean Foods Group Members, as such Transition Services Agreement may be
amended from time to time.

 

- 10 -



--------------------------------------------------------------------------------

“Underwriters” means the managing underwriters for the IPO as described in the
IPO Registration Statement.

“Underwriting Agreement” means the Underwriting Agreement substantially in the
form filed as Exhibit 1.1 to the IPO Registration Statement among WhiteWave and
the Underwriters relating to the IPO, as amended from time to time.

“WhiteWave” has the meaning set forth in the preamble to this Agreement.

“WhiteWave Assets” means, collectively, (i) any and all WhiteWave Transferred
Assets and (ii) any and all Assets of any WhiteWave Group Member as of
immediately prior to the Asset Transfer Closing, other than any Dean Foods
Transferred Assets and other than the WWF Operating Company Shares.
Notwithstanding the foregoing, solely for purposes of Article 8, “WhiteWave
Assets” shall include the WWF Operating Company Shares.

“WhiteWave Assumed Liabilities” means, collectively, (i) any and all Liabilities
that are expressly listed, scheduled or otherwise clearly described in an
Ancillary Document as Liabilities assumed or to be assumed by any WhiteWave
Group Member and (ii) any and all Liabilities of any Dean Foods Group Member not
described in the foregoing clause (i) to the extent arising out of or relating
to the WhiteWave Business (or any other business conducted by any WhiteWave
Group Member at any time after the Asset Transfer Closing) or the WhiteWave
Assets, (x) whether such Liabilities arise or accrue prior to, at or after the
Asset Transfer Closing and (y) other than Tax-related Liabilities which are
specifically retained by any Dean Foods Group Member under the Tax Matters
Agreement and employee-related Liabilities which are specifically retained by
any Dean Foods Group Member under the Employee Matters Agreement.

“WhiteWave Auditors” has the meaning set forth in Section 5.1(b)(i) of this
Agreement.

“WhiteWave Bank Facilities” means the senior secured term loan facilities and
revolving credit facility contemplated under the Credit Agreement, dated as of
October 12, 2012, filed as Exhibit 10.33 to the IPO Registration Statement to be
entered into prior to, and available to be drawn concurrently with, the IPO
between WhiteWave and a syndicate of bank and institutional lenders, as amended
from time to time.

“WhiteWave Borrowing” means new indebtedness of WhiteWave and its Subsidiaries
to be incurred upon the IPO Settlement Date pursuant to the WhiteWave Bank
Facilities.

“WhiteWave Business” means (i) the businesses and operations comprising the
WhiteWave-Alpro segment of the Dean Foods Group Members and the WhiteWave Group
Members prior to the Asset Transfer Closing, and (ii) except as otherwise
expressly provided in this Agreement, any terminated, divested or discontinued
businesses or operations, including but not limited to the joint venture with
Hero Group and the Rachel’s Dairy businesses, that at the time of such
termination, divestiture or discontinuation primarily related to the WhiteWave
Business (as described in the foregoing clause (i)) as then conducted.

 

- 11 -



--------------------------------------------------------------------------------

“WhiteWave Capital Stock” means all classes or series of capital stock of
WhiteWave, including the WhiteWave Class A Common Stock, the WhiteWave Class B
Common Stock, and all options, warrants and other rights to acquire such capital
stock.

“WhiteWave Class A Common Stock” means the Class A common stock, $0.01 par value
per share, of WhiteWave.

“WhiteWave Class B Common Stock” means the Class B common stock, $0.01 par value
per share, of WhiteWave.

“WhiteWave Common Stock” means the common stock of WhiteWave, including the
WhiteWave Class A Common Stock and the WhiteWave Class B Common Stock.

“WhiteWave Group” means (i) prior to the Contribution Closing, WWF Operating
Company and each Person that WWF Operating Company now or hereafter controls
(within the meaning of the Securities Act) and (ii) from and after the
Contribution Closing, WhiteWave and each Person that WhiteWave then or
thereafter controls (within the meaning of the Securities Act).

“WhiteWave Group Member” means any Person now or hereafter included in the
WhiteWave Group.

“WhiteWave Indebtedness” means the aggregate principal amount of total
liabilities (whether long-term or short-term) for borrowed money (including
capitalized leases) of the WhiteWave Group collectively, as determined for
purposes of its Financial Statements prepared in accordance with GAAP.

“WhiteWave Indemnified Parties” has the meaning set forth in Section 8.2 of this
Agreement.

“WhiteWave Liabilities” means, collectively, (i) the WhiteWave Assumed
Liabilities; (ii) any and all Liabilities under the Security Obligations; and
(iii) except for any Dean Foods Assumed Liability, any and all Liabilities of
any WhiteWave Group Member.

“WhiteWave Public Documents” has the meaning set forth in Section 5.1(a)(viii)
of this Agreement.

“WhiteWave Shared Contract” means any Contract of any WhiteWave Group Member
that relates in part to the Dean Foods Business and that is not included in the
Dean Foods Transferred Assets, including those Contracts identified on Schedule
6 hereto.

“WhiteWave Transfer Agent” means the transfer agent and registrar for the
WhiteWave Class A Common Stock.

“WhiteWave Transferred Assets” means, collectively, other than the WWF Operating
Company Shares, (i) any and all Assets that are expressly listed, scheduled or
otherwise clearly described in any Ancillary Document as Assets transferred or
to be transferred to any WhiteWave Group Member and (ii) any and all Assets of
any Dean Foods Group Member not described in the foregoing clause (i) that are
used primarily or held for use primarily in the WhiteWave Business.

 

- 12 -



--------------------------------------------------------------------------------

“WhiteWave Voting Stock” has the meaning set forth in Section 5.2 of this
Agreement.

“WWF Operating Company” has the meaning set forth in the preamble to this
Agreement.

“WWF Operating Company Shares” means all shares of capital stock of WWF
Operating Company issued and outstanding immediately prior to the Contribution
Closing.

ARTICLE 2

ASSET TRANSFERS; CONTRIBUTION

Section 2.1 Transfer of Transferred Assets, Assumption of Liabilities.

(a) Except to the extent otherwise provided in this Agreement or any Ancillary
Document, at or prior to the Asset Transfer Closing, (i) Dean Foods shall (and
Dean Foods shall cause each other Dean Foods Group Member to) assign, transfer
and convey to the WhiteWave Group Members, and WWF Operating Company shall (and
WWF Operating Company shall cause each other WhiteWave Group Member to) receive
and accept from the Dean Foods Group Members, all of the Dean Foods Group
Members’ right, title and interest in and to the WhiteWave Transferred Assets
and (ii) WWF Operating Company shall (and WWF Operating Company shall cause each
other WhiteWave Group Member to) assign, transfer and convey to the Dean Foods
Group Members, and Dean Foods shall (and Dean Foods shall cause each other Dean
Foods Group Member to) receive and accept from the WhiteWave Group Members, all
of the WhiteWave Group Members’ right, title and interest in and to the Dean
Foods Transferred Assets. Such assignments, transfers and conveyances shall be
effective as of the Asset Transfer Closing or at such other times as may be
provided in each respective Ancillary Document and shall be subject to the terms
and conditions of this Agreement and any applicable Ancillary Document.

(b) Except to the extent otherwise provided in this Agreement or any Ancillary
Document, at or prior to the Asset Transfer Closing, (i) WWF Operating Company
shall (and WWF Operating Company shall cause each other WhiteWave Group Member
to) assume, and on a timely basis pay, perform, satisfy and discharge the
WhiteWave Assumed Liabilities in accordance with their respective terms and
(ii) Dean Foods shall (and Dean Foods shall cause each other Dean Foods Group
Member to) assume, and on a timely basis pay, perform, satisfy and discharge the
Dean Foods Assumed Liabilities in accordance with their respective terms. Such
assumptions of WhiteWave Assumed Liabilities and Dean Foods Assumed Liabilities
shall be effective as of the Asset Transfer Closing or at such other times as
may be provided in each respective Ancillary Document and shall be subject to
the terms and conditions of this Agreement and any applicable Ancillary
Document.

 

- 13 -



--------------------------------------------------------------------------------

Section 2.2 Contribution. At the Contribution Closing, Dean Foods shall
contribute, assign, transfer and convey to WhiteWave, and WhiteWave shall
accept, the WWF Operating Company Shares. Such contribution, assignment,
transfer and conveyance shall be effective as of the Contribution Closing.

Section 2.3 Closings.

(a) The consummation of the transactions contemplated by Section 2.2 (the
“Contribution Closing”) shall take place at the offices of Wilmer Cutler
Pickering Hale and Dorr LLP, 1875 Pennsylvania Avenue, N.W., Washington, D.C.
20006 or such other place as the parties to this Agreement may agree, or by
remote exchange of signatures and documents, as of immediately prior to the
execution of the Underwriting Agreement. The consummation of the transactions
contemplated by Section 2.1 (the “Asset Transfer Closing”) shall take place at
the offices of Wilmer Cutler Pickering Hale and Dorr LLP, 1875 Pennsylvania
Avenue, N.W., Washington, D.C. 20006 or such other place as the parties to this
Agreement may agree, or by remote exchange of signatures and documents, as of
immediately prior to the Contribution Closing on the date of the Underwriting
Agreement.

(b) In furtherance of the Asset Transfers, except to the extent otherwise
provided in this Agreement or in any Ancillary Document, at the Asset Transfer
Closing, the parties shall execute and deliver, and they shall cause their
respective Subsidiaries and Representatives, as applicable, to execute and
deliver: (i) to the extent not executed and delivered prior thereto, the
Ancillary Documents; (ii) such bills of sale, stock powers, certificates of
title, assignments of Contracts, subleases and other instruments of transfer,
conveyance and assignment as, and to the extent, necessary or appropriate to
evidence (x) the transfer, conveyance and assignment to WWF Operating Company
(or, as applicable, another WhiteWave Group Member) of all of the Dean Foods
Group Members’ right, title and interest in and to the WhiteWave Transferred
Assets and (y) the transfer, conveyance and assignment to Dean Foods (or, as
applicable, another Dean Foods Group Member) of all of the WhiteWave Group
Members’ right, title and interest in and to the Dean Foods Transferred Assets;
and (iii) such assumptions of Contracts and other instruments of assumption as,
and to the extent, necessary or convenient to evidence the valid and effective
assumption of (x) the WhiteWave Assumed Liabilities by the WhiteWave Group
Members and (y) the Dean Foods Assumed Liabilities by the Dean Foods Group
Members.

(c) In furtherance of the Contribution, at the Contribution Closing, (i) Dean
Foods shall deliver to WhiteWave the Stock Power accompanied by one or more
stock certificates representing the WWF Operating Company Shares and (ii) the
parties shall execute and deliver to each other such agreements and other
documents as, and to the extent, necessary or convenient to evidence the
Contribution and shall otherwise deliver to each other duly executed copies of
the Ancillary Documents.

Section 2.4 No Representations or Warranties. Each party hereto (on its behalf
and on behalf of its Affiliates and Representatives) acknowledges and agrees
that, except as expressly set forth in this Agreement or any Ancillary Document,
(a) no Person makes any representation or warranty, express or implied, as to
any WhiteWave Asset, the WWF Operating Company Shares, any WhiteWave Liability,
the WhiteWave Business, any Dean Foods Asset, any Dean

 

- 14 -



--------------------------------------------------------------------------------

Foods Liability or the Dean Foods Business, including as to any Consent required
in connection with, title to, value or freedom from any Liens of, or the absence
of any defenses or right of setoff or freedom from counterclaim with respect to,
the WWF Operating Company Shares or any WhiteWave Asset or any Dean Foods Asset
(including, in each case, any accounts receivable included therein), or as to
the legal sufficiency of any assignment, document or instrument delivered
hereunder to convey title to any WhiteWave Asset, the WWF Operating Company
Shares, any Dean Foods Asset or other thing of value upon the execution,
delivery and filing hereof or thereof, (b) all WhiteWave Transferred Assets, all
Dean Foods Transferred Assets and the WWF Operating Company Shares are being
transferred on an “as is”, “where is” basis (and, in the case of any real
property, by means of a quitclaim or similar form deed or conveyance) and
(c) the intended transferee of any Transferred Asset shall bear the economic and
legal risks that (i) any conveyance proves to be insufficient to vest in the
transferee good and marketable title, free and clear of any Lien, (ii) any
necessary Consents are not obtained or (iii) any requirements of Laws or
judgments are not complied with. Each party hereto (on its behalf and on behalf
of its Affiliates and Representatives) specifically acknowledges and agrees that
(i) except for those representations and warranties expressly set forth in this
Agreement or any Ancillary Document, it is not relying upon and has not relied
upon any representations or warranties that may have been made by any Person in
connection with the transactions contemplated by this Agreement or any Ancillary
Document, and (ii) each other party hereto has specifically disclaimed, and
hereby specifically disclaims, (x) any representation or warranty made by any
Person in connection with the transactions contemplated by this Agreement or any
Ancillary Document other than those expressly set forth in this Agreement or any
Ancillary Document and (y) any obligation or duty to make any disclosures of
fact not required to be disclosed pursuant to the specific representations and
warranties set forth in this Agreement or any Ancillary Document.

Section 2.5 Transfers Not Effected at the Asset Transfer Closing.

(a) The parties acknowledge and agree that some of the transfers of the
Transferred Assets contemplated by Section 2.1(a) may not be effected at the
Asset Transfer Closing due to the inability of the parties to obtain necessary
Consents or the inability of the parties to take certain other actions necessary
to effect such transfers at the Asset Transfer Closing. To the extent any
transfers of the Transferred Assets contemplated by Section 2.1(a) have not been
fully effected at the Asset Transfer Closing, each of Dean Foods and WhiteWave
shall cooperate and use commercially reasonable efforts (and shall cause its
applicable Group Members to use commercially reasonable efforts) to obtain any
necessary Consents or take any other actions necessary to effect such transfers
of the Transferred Assets as promptly as practicable following the Asset
Transfer Closing.

(b) Nothing in this Agreement or any Ancillary Document shall be deemed to
constitute a transfer or assignment, or an attempted transfer or assignment, of
any Transferred Asset by any party (or any of its Affiliates) (an “Intended
Transferor”) to any other party (or any of its Affiliates) (an “Intended
Transferee”) to the extent that such transfer or assignment, or attempted
transfer or assignment, would constitute a breach of such Contract, result in
the counterparty to such Contract acquiring the right to terminate such Contract
or cause forfeiture or loss of such Asset.

 

- 15 -



--------------------------------------------------------------------------------

(c) To the extent a transfer or assignment of any Transferred Asset is deferred
pursuant to Section 2.5(b), then the parties shall use commercially reasonable
efforts to provide to, or cause to be provided to, the Intended Transferee, to
the extent not prohibited by Law, the rights of any such Transferred Asset and
take such other actions as may reasonably be requested by the other party in
order to place the Intended Transferee, insofar as reasonably possible, in the
same position as if such Transferred Asset had been transferred as contemplated
hereby. In connection therewith, (i) the Intended Transferor shall promptly pass
along to the Intended Transferee when received all benefits derived by the
Intended Transferor with respect to any such Transferred Asset, and (ii) the
Intended Transferee shall pay, perform and discharge on behalf of the Intended
Transferor all of the Intended Transferor’s Liabilities with respect to any such
Transferred Asset in a timely manner and in accordance with the terms thereof
which it may do without breach. Upon the receipt of such Consents or the taking
of such other actions as may be necessary to permit any transfer or assignment
deferred pursuant to Section 2.5(b), this Agreement or the applicable Ancillary
Document shall be deemed to effect such transfer or assignment. The party
requesting cooperation under this Section 2.5(c) shall reimburse the party
providing such cooperation for all reasonable and documented out-of-pocket
expenses or fees paid by such providing party.

Section 2.6 Shared Contracts. The parties agree as follows:

(a) At the written request of WhiteWave, Dean Foods shall, and shall cause the
other Dean Foods Group Members to, to the extent not prohibited by the
applicable Dean Foods Shared Contract and applicable Law and except where the
benefits or rights under such Dean Foods Shared Contracts are specifically
provided pursuant to an Ancillary Document, make available to applicable
WhiteWave Group Members benefits and rights that are substantially equivalent to
the benefits and rights enjoyed by the Dean Foods Group under each Dean Foods
Shared Contract for which such request is made by WhiteWave, to the extent such
benefits relate to the WhiteWave Business; provided, however, that the
applicable WhiteWave Group Members shall assume and discharge (or promptly
reimburse Dean Foods for) the Liabilities under the relevant Dean Foods Shared
Contracts associated with the benefits and rights so made available to them.

(b) At the written request of Dean Foods, WhiteWave shall, and shall cause the
other WhiteWave Group Members to, to the extent not prohibited by the applicable
WhiteWave Shared Contract and applicable Law and except where the benefits or
rights under such WhiteWave Shared Contracts are specifically provided pursuant
to an Ancillary Document, make available to Dean Foods Group Members the
benefits and rights under the WhiteWave Shared Contracts that are substantially
equivalent to the benefits and rights enjoyed by the WhiteWave Group under each
WhiteWave Shared Contract for which such request is made by Dean Foods, to the
extent such benefits relate to the Dean Foods Business; provided, however, that
the applicable Dean Foods Group Members shall assume and discharge (or promptly
reimburse WhiteWave for) the Liabilities under the relevant WhiteWave Shared
Contracts associated with the benefits and rights so made available to them.

 

- 16 -



--------------------------------------------------------------------------------

(c) The parties shall, and shall cause their respective Subsidiaries to, use
their respective reasonable best efforts to work together (and, if necessary and
desirable, to work with the third party to each Shared Contract) in an effort to
divide, partially assign, modify and/or replicate (in whole or in part) the
respective rights and obligations under and in respect of any Shared Contract,
such that (i) a WhiteWave Group Member is the beneficiary of the rights and is
responsible for the obligations related to that portion of such Shared Contract
relating to the WhiteWave Business, which rights shall be a WhiteWave Asset and
which obligations shall be a WhiteWave Liability, and (ii) a Dean Foods Group
Member is the beneficiary of the rights and is responsible for the obligations
related to such Shared Contract relating to the Dean Foods Business, which
rights shall be a Dean Foods Asset and which obligations shall be a Dean Foods
Liability.

Section 2.7 Inter-Group Notes. On the IPO Settlement Date, WhiteWave shall
contribute to WWF Operating Company substantially all of the initial net
proceeds of the IPO (including the net proceeds from the exercise of the
Underwriters’ overallotment option if it is settled at the initial closing of
the IPO) (after deducting the underwriting discount and expenses of the IPO) and
substantially all of the initial net proceeds of the WhiteWave Borrowing and
cause WWF Operating Company to use such proceeds to repay to Dean Foods WWF
Operating Company’s obligations under the Inter-Group Notes.

Section 2.8 Termination of Inter-Group Agreements.

(a) Except as set forth in Section 2.8(b), WhiteWave and each WhiteWave Group
Member, on the one hand, and Dean Foods and each Dean Foods Group Member, on the
other hand, hereby terminate any and all Contracts, agreements, arrangements,
commitments or understandings, whether or not in writing, between or among
WhiteWave or any WhiteWave Group Member, on the one hand, and any Dean Foods
Group Member, on the other hand, effective as of the Asset Transfer Closing. No
such terminated Contract, agreement, arrangement, commitment or understanding
(including any provision thereof which purports to survive termination) shall be
of any further force or effect after the Asset Transfer Closing. Except as
otherwise set forth or described on Schedule 2.8(a) and except for the
Inter-Group Notes, immediately after the Asset Transfer Closing and immediately
prior to the Contribution Closing, (i) all intercompany accounts receivable of
WhiteWave or any WhiteWave Group Member that are due from Dean Foods or any Dean
Foods Group Member shall be offset by all intercompany accounts payable owed by
WhiteWave or any WhiteWave Group Member to Dean Foods or any Dean Foods Group
Member and (ii) any net accounts receivable shall be paid as a dividend from
WhiteWave or any WhiteWave Group Member, as the case may be, directly or
indirectly, to Dean Foods or any Dean Foods Group Member and any net accounts
payable shall be treated as a capital contribution, directly or indirectly, to
WhiteWave or any WhiteWave Group Member, as the case may be. Each party shall,
at the reasonable request of any other party, take, or cause to be taken, such
other actions as may be necessary to effect the foregoing.

(b) The provisions of Section 2.8(a) shall not apply to any of the following
Contracts, agreements, arrangements, commitments or understandings (or to any of
the provisions thereof): (i) this Agreement or any Ancillary Document (and each
other agreement or instrument expressly contemplated by this Agreement or any
Ancillary Document to be entered into by either party hereto or any of their
respective Group Members); (ii) any Contracts, agreements, arrangements,
commitments or understandings set forth or described in Schedule 2.8(b)(ii);

 

- 17 -



--------------------------------------------------------------------------------

(iii) any Contracts, agreements, arrangements, commitments or understandings to
which any Person other than the parties hereto and their respective Affiliates
is a party; (iv) the Inter-Group Notes; and (v) any other Contracts, agreements,
arrangements, commitments or understandings that this Agreement or any Ancillary
Document expressly contemplates shall survive the Asset Transfer Closing,
including the Shared Contracts.

ARTICLE 3

THE IPO

Section 3.1 Transactions Prior to the IPO. Subject to the terms and conditions
hereof, each of Dean Foods and WhiteWave shall use commercially reasonable
efforts to consummate the IPO, including by taking the actions specified in this
Section 3.1.

(a) WhiteWave shall file such amendments or supplements to the IPO Registration
Statement as may be necessary in order to cause the IPO Registration Statement
to become and remain effective as required by applicable Law or by the
Underwriters, including filing such amendments and supplements thereto as may be
required by the Underwriting Agreement, the SEC or applicable securities Laws.
Dean Foods and WhiteWave shall also cooperate in preparing, filing with the SEC
and causing to become effective a registration statement registering the
WhiteWave Class A Common Stock under the Exchange Act, and any registration
statements or amendments thereto which are required to reflect the establishment
of, or amendments to, any employee benefit and other plans necessary or
appropriate in connection with the IPO, the Distribution or the other
transactions contemplated by this Agreement and the Ancillary Documents.

(b) WhiteWave shall enter into the Underwriting Agreement, in form and substance
reasonably satisfactory to WhiteWave, and WhiteWave shall comply with its
obligations thereunder.

(c) WhiteWave shall use commercially reasonable efforts to take all such action
as may be necessary or appropriate under applicable state securities and blue
sky Laws of the United States (and any comparable Laws under any foreign
jurisdictions) in connection with the IPO.

(d) WhiteWave shall prepare, file and use commercially reasonable efforts to
seek to make effective, an application for listing of the WhiteWave Class A
Common Stock to be issued in the IPO on The New York Stock Exchange, subject to
official notice of issuance.

(e) WhiteWave shall participate in the preparation of materials and
presentations that Dean Foods and the Underwriters may deem necessary or
desirable.

(f) WhiteWave shall cooperate in all respects with Dean Foods in connection with
the pricing and timing of the issuance of the WhiteWave Class A Common Stock in
the IPO and shall, at Dean Foods’ direction, promptly take any and all actions
necessary or desirable to consummate the IPO as contemplated by the IPO
Registration Statement and the Underwriting Agreement.

 

- 18 -



--------------------------------------------------------------------------------

(g) WhiteWave shall use commercially reasonable efforts to incur the WhiteWave
Borrowing on terms and with lenders acceptable to Dean Foods.

Section 3.2 Proceeds of the IPO; Consideration for Asset Transfers and
Contribution.

(a) Except as may otherwise be agreed by the parties, the IPO shall be a primary
offering of WhiteWave Class A Common Stock, and substantially all of the initial
net proceeds of the IPO (including the net proceeds from the exercise of the
Underwriters’ overallotment option if it is settled at the initial closing of
the IPO) (after deducting the underwriting discount and expenses of the IPO),
together with substantially all of the initial net proceeds of the WhiteWave
Borrowing shall be contributed to WWF Operating Company and WWF Operating
Company shall use such proceeds to repay the Inter-Group Notes as set forth in
Section 2.7.

(b) In addition to any other consideration set forth in any Ancillary Document,
the transfer of the WhiteWave Transferred Assets by the Dean Foods Group Members
to the WhiteWave Group Members and the assumption by the Dean Foods Group
Members of the Dean Foods Assumed Liabilities from the WhiteWave Group Members
shall be in exchange for the transfer of the Dean Foods Transferred Assets by
the WhiteWave Group Members to the Dean Foods Group Members and the assumption
by the WhiteWave Group Members of the WhiteWave Assumed Liabilities from the
Dean Foods Group Members.

(c) The Contribution shall be in exchange for (i) the issuance to Dean Foods of
shares of WhiteWave Class B Common Stock and (ii) the reclassification of the
WhiteWave Common Stock held by Dean Foods prior to the Contribution into shares
of WhiteWave Class B Common Stock.

Section 3.3 Conditions Precedent to IPO Settlement. The obligations of the
parties to consummate the IPO shall be subject to such conditions as Dean Foods
shall determine in its sole and absolute discretion, which conditions shall be
for the sole benefit of Dean Foods, which conditions may be waived by Dean Foods
in its sole and absolute discretion, and any determination by Dean Foods
regarding the satisfaction or waiver of any of such conditions shall be
conclusive. Such conditions shall include the following:

(a) The IPO Registration Statement shall have been declared effective by the
SEC, and there shall be no stop order in effect with respect thereto and no
proceeding for that purpose instituted by the SEC shall then be pending;

(b) The actions and filings with regard to state securities and blue sky Laws of
the United States (and any comparable Laws under any foreign jurisdictions)
referred to in Section 3.1 shall have been taken and, where applicable, have
become effective or been accepted;

(c) The WhiteWave Class A Common Stock to be issued in the IPO shall have been
accepted for listing on The New York Stock Exchange, subject to official notice
of issuance;

(d) WhiteWave shall have entered into the Underwriting Agreement and all
conditions to the obligations of WhiteWave and the Underwriters thereunder shall
have been satisfied or waived;

 

- 19 -



--------------------------------------------------------------------------------

(e) Dean Foods shall be satisfied in its sole and absolute discretion that
(i) it will possess Tax Control of WhiteWave immediately following the IPO
Settlement, (ii) all other conditions relating to the Tax-Free Status will, to
the extent applicable as of the time the IPO is consummated, be satisfied or can
reasonably be anticipated to be satisfied, and (iii) there will be no event or
condition that may cause any of such conditions not to be satisfied as of the
time of the Distribution or thereafter;

(f) No order, injunction or decree issued by any Governmental Authority of
competent jurisdiction or other legal restraint or prohibition preventing the
IPO Settlement or any of the other transactions contemplated by this Agreement
or any Ancillary Document shall be in effect;

(g) After giving effect to the Contribution, the IPO, the WhiteWave Borrowing
and the application of proceeds therefrom on a pro forma basis, Dean Foods shall
be in compliance with all of the terms and conditions of the Dean Foods Credit
Agreement;

(h) Dean Foods shall have determined that the terms of the IPO, including the
timing and pricing thereof, and other material matters in connection therewith,
are acceptable to Dean Foods;

(i) WhiteWave shall have incurred the WhiteWave Borrowing on terms and with
lender(s) acceptable to Dean Foods substantially concurrently with the IPO
Settlement;

(j) WhiteWave and each WhiteWave Group Member shall have been removed as an
originator under the Dean Foods accounts receivable securitization program and
all documentation necessary or appropriate to reflect the same shall have been
duly executed and delivered;

(k) The Dividend shall not have been rescinded or revoked or otherwise modified
and the Inter-Group Notes shall remain in full force and effect;

(l) The Board of Directors of each of Dean Foods, WhiteWave and WWF Operating
Company shall have received such opinions from their respective financial
advisors as any such Board of Directors may require with respect to the
transactions contemplated to occur at or prior to the IPO Settlement; and

(m) This Agreement shall not have been terminated.

Section 3.4 Reclassification of Outstanding WhiteWave Common Stock into
WhiteWave Class B Common Stock. Dean Foods and WhiteWave shall each have taken
all actions (including such actions that are required to effect the amendment
and restatement of WhiteWave’s certificate of incorporation) that Dean Foods has
determined, in its sole discretion, are required to provide for the
reclassification of the issued and outstanding shares of WhiteWave common stock
held by Dean Foods as of the date hereof into shares of WhiteWave Class B Common
Stock.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE 4

THE DISTRIBUTION; OTHER DISPOSITIONS

Section 4.1 The Distribution. Dean Foods intends to, at some time following the
IPO Settlement, but no earlier than the expiration or waiver by the Underwriters
of the 180-day lock-up period described in the IPO Registration Statement,
effect the Distribution. Dean Foods shall, in its sole and absolute discretion,
determine the date of the consummation of the Distribution, if any, and all
terms of the Distribution, including the form, structure and terms of any
transaction(s) and/or offering(s) to effect the Distribution, the number of
shares of WhiteWave Common Stock distributed pursuant thereto and the timing of
and conditions to the consummation of the Distribution. In addition, Dean Foods
may, at any time and from time to time until the completion of the Distribution,
modify or change the terms of the Distribution, including by accelerating or
delaying the timing of the consummation of all or part of the Distribution.
WhiteWave shall cooperate with Dean Foods in all respects to accomplish the
Distribution and shall, at Dean Foods’ direction, promptly take any and all
actions necessary or desirable to effect the Distribution, including to the
extent necessary, the registration under the Securities Act and the Exchange Act
of the WhiteWave Common Stock on an appropriate registration form or forms to be
designated by Dean Foods. Dean Foods shall select any investment banker(s) and
manager(s) in connection with the Distribution, as well as any financial
printer, solicitation and/or exchange agent and financial, legal, accounting and
other advisors for Dean Foods; provided, however, that nothing in this Agreement
shall prohibit WhiteWave from engaging (at its own expense) its own financial,
legal, accounting and other advisors in connection with the Distribution. For
the avoidance of doubt, Dean Foods shall have the right not to complete a
Distribution for any or no reason.

Section 4.2 Actions Prior to the Distribution. In connection with the
Distribution, the parties shall take the actions set forth in this Section 4.2.

(a) Dean Foods and WhiteWave shall prepare and mail, prior to any Distribution
Date, to the holders of Dean Foods Common Stock, such information concerning
WhiteWave and the Distribution and such other matters as Dean Foods reasonably
determines is necessary or desirable and such information as may be required by
Law. Dean Foods and WhiteWave shall prepare, and WhiteWave shall, to the extent
required by applicable Law, file with the SEC any such documentation that Dean
Foods determines is necessary or desirable to effect the Distribution, and Dean
Foods and WhiteWave shall each use commercially reasonable efforts to obtain all
necessary approvals from the SEC with respect thereto as soon as practicable.

(b) WhiteWave shall use commercially reasonable efforts to take all such action
as may be necessary or desirable under applicable state securities and blue sky
Laws of the United States (and any comparable Laws under any foreign
jurisdictions) in connection with the Distribution.

(c) WhiteWave shall prepare, file and use commercially reasonable efforts to
seek to make effective, an application for listing of the WhiteWave Common Stock
to be distributed in the Distribution on The New York Stock Exchange, subject to
official notice of issuance.

 

- 21 -



--------------------------------------------------------------------------------

(d) WhiteWave shall take all reasonable steps necessary or desirable to cause
the conditions set forth in Section 4.3 to be satisfied and to effect the
Distribution.

Section 4.3 Conditions to Distribution. The consummation of the Distribution
shall be subject to the satisfaction, or waiver by Dean Foods in its sole and
absolute discretion, of the conditions set forth in this Section 4.3. Any
determination by Dean Foods regarding the satisfaction or waiver of any of such
conditions shall be conclusive. For the avoidance of doubt, in the event that
Dean Foods determines not to consummate the Distribution because one or more of
such conditions is not satisfied or for any other reason, such determination by
Dean Foods shall not impact the effectiveness of the Contribution or the IPO.

(a) The receipt by Dean Foods, in form and substance satisfactory to it, at its
option and in its sole and absolute discretion, of a ruling by the IRS and/or an
opinion from its Tax Counsel regarding the Tax-Free Status and such other
matters, as it determines to be necessary or advisable in its sole and absolute
discretion.

(b) The receipt of any Consents necessary to consummate the Distribution, which
Consents shall be in full force and effect.

(c) No order, injunction, decree or regulation issued by any Governmental
Authority of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Distribution shall be in effect and no other
event shall have occurred or failed to occur that prevents the consummation of
the Distribution.

(d) After giving effect to the Distribution on a pro forma basis, Dean Foods
shall be in compliance with all of the terms and conditions of the Dean Foods
Credit Agreement.

(e) The actions and filings necessary or appropriate under applicable securities
Laws in connection with the Distribution shall have been taken or made, and,
where applicable, have become effective or been accepted.

(f) The WhiteWave Common Stock to be distributed in the Distribution shall have
been accepted for listing on The New York Stock Exchange, subject to official
notice of issuance.

(g) The Board of Directors of Dean Foods shall have received such opinions from
its financial advisor as such Board of Directors may require with respect to the
Distribution.

Section 4.4 Certain Stockholder Matters.

(a) Subject to Section 4.3 hereof, on or prior to the Distribution Date, Dean
Foods shall deliver to a distribution agent to be appointed by Dean Foods (the
“Distribution Agent”) for the benefit of holders of record of Dean Foods Common
Stock on the Record Date, a single stock certificate, endorsed by Dean Foods in
blank, representing all of the outstanding shares of WhiteWave Common Stock to
be included in the Distribution, and Dean Foods shall instruct the Distribution
Agent to deliver to the WhiteWave Transfer Agent true, correct and complete
copies of the stock and transfer records reflecting the holders of Dean Foods
Common Stock entitled to

 

- 22 -



--------------------------------------------------------------------------------

receive shares of WhiteWave Common Stock in connection with the Distribution.
Dean Foods shall cause its transfer agent to instruct the Distribution Agent to
distribute on the Distribution Date or as soon as reasonably practicable
thereafter the appropriate number of shares of WhiteWave Common Stock to each
such holder or designated transferee(s) of such holder. Dean Foods shall
cooperate, and instruct the Distribution Agent to cooperate, with WhiteWave and
the WhiteWave Transfer Agent, and WhiteWave shall cooperate, and instruct the
WhiteWave Transfer Agent to cooperate, with Dean Foods and the Distribution
Agent, in connection with all aspects of the Distribution and all other matters
relating to the issuance and delivery of certificates representing, or other
evidence of ownership of, the shares of WhiteWave Common Stock to be distributed
to the holders of Dean Foods Common Stock in connection with the Distribution.

(b) Subject to Section 4.4(d), each holder of Dean Foods Common Stock on the
Record Date (or such holder’s designated transferee(s)) shall be entitled to
receive in the Distribution a number of shares of WhiteWave Common Stock equal
to the number of shares of WhiteWave Common Stock included in the Distribution
multiplied by a fraction, (i) the numerator of which is the number of shares of
Dean Foods Common Stock held by such holder on the Record Date, and (ii) the
denominator of which is the number of shares of Dean Foods Common Stock
outstanding on the Record Date. In the event that the Distribution consists of
more than one class of WhiteWave Common Stock, each holder of Dean Foods Common
Stock shall receive shares of WhiteWave Common Stock, calculated as provided
above, except that the calculation shall be performed separately for each such
class of stock.

(c) From and after the Distribution, WhiteWave shall regard each Person
described in Section 4.4(b) that is entitled to receive such WhiteWave Common
Stock as the record holder of WhiteWave Common Stock received in accordance with
the terms of the Distribution without requiring any action on the part of such
Person, until such time as such Person shall have duly transferred the WhiteWave
Common Stock received in the Distribution in accordance with applicable Law.
WhiteWave agrees that, subject to any transfers of such stock, (i) each such
holder shall be entitled to receive all dividends payable on, and exercise
voting rights and all other rights and privileges with respect to, the shares of
WhiteWave Common Stock then held by such holder, and (ii) each such holder shall
be entitled, without any action on the part of such holder, to receive one or
more certificates representing, or other evidence of ownership of, the shares of
WhiteWave Common Stock then held by such holder.

(d) Notwithstanding anything to the contrary in this Section 4.4, in the event
that the Distribution is not made in the form of a pro rata distribution of
WhiteWave Common Stock to holders of Dean Foods Common Stock, the above
provisions of this Section 4.4 shall not apply to the Distribution.

(e) No certificates or scrip representing fractional shares of WhiteWave Common
Stock shall be issued in the Distribution. In lieu of receiving fractional
shares, each holder of Dean Foods Common Stock that would otherwise be entitled
to receive a fractional share of WhiteWave Common Stock pursuant to the
Distribution shall receive cash for such fractional share. Dean Foods and
WhiteWave shall instruct the Distribution Agent to determine the number of whole
shares of WhiteWave Common Stock and fractional shares of WhiteWave

 

- 23 -



--------------------------------------------------------------------------------

Common Stock allocable to each holder of record of Dean Foods Common Stock as of
the close of business on Record Date, to aggregate all such fractional shares
into whole shares and sell the whole shares obtained thereby in the open market
at the then prevailing prices on behalf of holders that would otherwise be
entitled to receive fractional share interests, and to distribute to each such
holder such holder’s ratable share of the total proceeds of such sale after
making appropriate deductions of any amounts required for U.S. federal tax
withholding purposes and after deducting any taxes attributable to the sale of
such fractional share interests.

Section 4.5 Equity for Debt Exchange.

(a) Subject to Section 4.6(c), Dean Foods shall be entitled to engage in one or
more Equity for Debt Exchanges. If Dean Foods decides to engage in an Equity for
Debt Exchange, Dean Foods shall (i) incur indebtedness from one or more
third-party lenders, (ii) use the net proceeds thereof to repay amounts then
outstanding to one or more third-party creditors of Dean Foods, and
(iii) discharge the indebtedness described in the foregoing clause (i) in
exchange for some or all of the shares of WhiteWave Class A Common Stock then
held by Dean Foods.

(b) Subject to Section 4.6, to the extent reasonably requested by Dean Foods,
WhiteWave shall, and shall cause each other WhiteWave Group Member to, use
commercially reasonable efforts to assist Dean Foods in connection with any
Equity for Debt Exchange, including using commercially reasonable efforts to
assist Dean Foods in making all filings with, and obtaining all Consents of, any
Governmental Authority reasonably requested by Dean Foods in order to consummate
any Equity for Debt Exchange, including to the extent reasonably requested by
Dean Foods (i) making officers and employees of WhiteWave reasonably available
to participate in meetings, presentations and sessions with third-party lenders
and to answer questions from, and provide information to, such lenders
concerning the WhiteWave Business (provided that no WhiteWave Group Member shall
have any obligation pursuant to this clause (i) to provide any material,
non-public information to any such lender unless in the good faith judgment of
Dean Foods the provision of such information is necessary or advisable to
facilitate the Equity for Debt Exchange and such lender agrees, in a manner
reasonably acceptable to WhiteWave, to keep such information confidential and to
comply with all federal and state securities laws with respect to such
information) and (ii) executing and delivering any agreement entered into
between Dean Foods and one or more third-party lenders for the exchange by such
lender(s) of indebtedness for shares of WhiteWave Common Stock, in a form
reasonably acceptable to WhiteWave and Dean Foods.

(c) To the extent an Equity for Debt Exchange is structured as a private
exchange for which a registration statement is not required to be filed under
the Securities Act, WhiteWave agrees that it will enter into a registration
rights agreement with such lenders at the time of such Equity for Debt Exchange
on terms and conditions reasonably satisfactory to WhiteWave.

Section 4.6 Other Dispositions and Related Matters.

(a) Subject to Dean Foods’ rights not to complete a Distribution and to
terminate this Agreement as set forth in Section 9.15 below and subject to
Section 4.6(c) below, Dean Foods shall (i) dispose of all of its shares of
WhiteWave Common Stock through the Distribution

 

- 24 -



--------------------------------------------------------------------------------

and/or one or more Equity for Debt Exchanges and/or other dispositions, in each
case in accordance with the Ruling, any Supplemental Ruling, the Ruling
Documents, any Supplemental Ruling Documents, the Tax Opinion, any Supplemental
Tax Opinion and with applicable securities Laws, (ii) consult in advance with
WhiteWave regarding the terms, structure and legal documents relating to the
Distribution or any Equity for Debt Exchange or other disposition, in order for
WhiteWave to be reasonably satisfied that such terms, structure and legal
documentation are consistent with the Ruling, any Supplemental Ruling, the
Ruling Documents, any Supplemental Ruling Documents, the Tax Opinion, any
Supplemental Tax Opinion and with applicable securities Laws, and (iii) obtain
WhiteWave’s prior consent to any documentation relating to the Distribution or
any Equity for Debt Exchange or other disposition to which WhiteWave is a party
or pursuant to which WhiteWave has any potential Liability (other than any de
minimis Liability), which consent shall not be unreasonably withheld,
conditioned or delayed.

(b) Within three (3) years after the Distribution Date, Dean Foods shall dispose
of, or cause the disposition of, all of the shares of WhiteWave Common Stock
owned by any member of the Dean Foods Group in a manner consistent with
Section 4.6(c).

(c) Dean Foods may not sell, transfer or otherwise dispose of, or cause the
disposition of, any shares of WhiteWave Common Stock except (i) in a Permitted
Transfer, (ii) with WhiteWave’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed), or (iii) at or after the date
that the Dean Foods Group, in the aggregate, owns no more than 7.5% of the
then-outstanding number of shares of WhiteWave Common Stock.

ARTICLE 5

FINANCIAL AND OTHER COVENANTS

Section 5.1 Financial and Other Information.

(a) Financial Information. WhiteWave agrees that, for so long as Dean Foods is
required to consolidate the results of operations and financial position of
WhiteWave or any other WhiteWave Group Member (determined in accordance with
generally accepted accounting principles consistently applied and consistent
with SEC reporting requirements):

(i) Disclosure of Financial Controls. WhiteWave shall, and shall cause each
other WhiteWave Group Member to, maintain, as of and after the Contribution
Closing, disclosure controls and procedures and internal control over financial
reporting as defined in Exchange Act Rule 13a-15 promulgated under the Exchange
Act; WhiteWave shall cause each of its principal executive officer and its
principal financial officer to sign and deliver certifications to WhiteWave’s
periodic reports and shall include the certifications in WhiteWave’s periodic
reports, as and when required pursuant to Exchange Act Rule 13a-14 and Item 601
of Regulation S-K; WhiteWave shall cause its management to evaluate WhiteWave’s
disclosure controls and procedures and internal control over financial reporting
(including any change in internal control over financial reporting) as and when
required pursuant to Exchange Act Rule 13a-15; WhiteWave shall disclose in its
periodic reports filed with the SEC information concerning WhiteWave
management’s responsibilities for and evaluation of WhiteWave’s disclosure

 

- 25 -



--------------------------------------------------------------------------------

controls and procedures and internal control over financial reporting (including
the annual management report and attestation report of WhiteWave’s independent
auditors relating to internal control over financial reporting) as and when
required under Items 307 and 308 of Regulation S-K and other applicable SEC
rules; and, without limiting the general application of the foregoing, WhiteWave
shall, and shall cause each other WhiteWave Group Member to, maintain as of and
after the Contribution Closing internal systems and procedures that provide
reasonable assurance that (A) the Financial Statements are reliable and timely
prepared in accordance with GAAP and applicable Law, (B) all transactions of any
WhiteWave Group Member are recorded as necessary to permit the preparation of
the Financial Statements, (C) the receipts and expenditures of any WhiteWave
Group Member are authorized at the appropriate level within the WhiteWave Group,
and (D) unauthorized use or disposition of the assets of any WhiteWave Group
Member that could have material effect on the Financial Statements is prevented
or detected in a timely manner.

(ii) Fiscal Year. WhiteWave shall, and shall cause each WhiteWave Group Member
organized in the United States and, to the extent permitted by applicable Law,
each other WhiteWave Group Member to, maintain a fiscal year that commences and
ends on the same calendar days as Dean Foods’ fiscal year commences and ends,
and to maintain monthly accounting periods that commence and end on the same
calendar days as Dean Foods’ monthly accounting periods commence and end.

(iii) Monthly Financial Reports. For each monthly accounting period after the
Contribution Closing, WhiteWave shall use commercially reasonable efforts to
comply with Dean Foods’ standard financial reporting timeline for the provision
of consolidated financial information and financial statements of operations,
balance sheets and statements of cash flows of WhiteWave and each WhiteWave
Affiliate that is consolidated with WhiteWave for such period, in such format
and detail as Dean Foods may request.

(iv) Quarterly Financial Statements. For each quarterly accounting period after
the Contribution Closing, WhiteWave shall use commercially reasonable efforts to
comply with Dean Foods’ standard financial reporting timeline for the provision
of consolidated financial information and financial statements to be included in
Dean Foods’ Form 10-Q or other document to be filed with the SEC. Such
information and financial statements shall be provided for all periods required
by the Exchange Act and regulations thereunder and shall be prepared in
accordance with Article 10 of Regulation S-X and GAAP and shall include a
discussion and analysis by management of the WhiteWave Group’s financial
condition and results of operations for such fiscal periods prepared in
accordance with Item 303(b) of Regulation S-K. The information set forth in
(A) and (B) above is referred to in this Agreement as the “Quarterly Financial
Statements.” In accordance with Dean Foods’ standard financial reporting
timeline, WhiteWave shall use commercially reasonable efforts to deliver to Dean
Foods the final form of the WhiteWave Quarterly Financial Statements and
certifications thereof by the principal executive officer and the principal
financial officer of WhiteWave in substantially the forms required under SEC
rules for periodic reports and in form and substance satisfactory to Dean Foods;
provided, however, that WhiteWave may continue to revise such Quarterly
Financial Statements prior to the filing thereof in order to make corrections,
updates and changes which corrections, updates and changes shall (i) if
substantive, be delivered by WhiteWave to Dean

 

- 26 -



--------------------------------------------------------------------------------

Foods as soon as practicable, and in any event not less than twenty-four
(24) hours prior to the filing of such Quarterly Financial Statements with the
SEC and (ii) in all other cases, be delivered by WhiteWave to Dean Foods as soon
as practicable, and in any event, within eight (8) hours, after making any such
corrections, updates or changes; provided, further, that Dean Foods’ and
WhiteWave’s financial Representatives shall actively consult with each other
regarding any changes (whether or not substantive) which WhiteWave may consider
making to its Quarterly Financial Statements and related disclosures prior to
any anticipated filing with the SEC, with particular focus on any changes that
would have an effect upon Dean Foods’ financial statements or related
disclosures. In addition to the foregoing, no Quarterly Financial Statement or
any other document that refers, or contains information not previously publicly
disclosed with respect, to the ownership of WhiteWave by Dean Foods, the
separation of WhiteWave from Dean Foods or the Distribution shall be filed with
the SEC or otherwise made public by any WhiteWave Group Member without the prior
written consent of Dean Foods, which shall not be unreasonably withheld,
conditioned or delayed. Dean Foods and WhiteWave shall cooperate with each other
and use commercially reasonable efforts to file their respective quarterly
reports on the same day; provided, however, that the foregoing requirement shall
not apply to the first quarterly reporting period of WhiteWave following the IPO
if WhiteWave is not required by the Exchange Act to file its Form 10-Q for such
period within forty-five (45) days of the end of such quarter.

(v) Annual Financial Statements. For each quarterly accounting period after the
Contribution Closing, WhiteWave shall use commercially reasonable efforts to
comply with Dean Foods’ standard financial reporting timeline for the provision
of consolidated financial information and financial statements to be included in
Dean Foods’ Form 10-Q or other document to be filed with the SEC Such
information and financial statements shall be provided for all periods required
by the Exchange Act and regulations thereunder and shall be prepared in
accordance with Article 10 of Regulation S-X and GAAP and shall include a
discussion and analysis by management of the WhiteWave Group’s financial
condition and results of operations for such fiscal periods prepared in
accordance with Item 303(b) of Regulation S-K. The information set forth in
(A) and (B) above is referred to in this Agreement as the “Annual Financial
Statements.” In accordance with Dean Foods’ standard financial reporting
timeline, WhiteWave shall use commercially reasonable efforts to deliver to Dean
Foods the final form of the WhiteWave Annual Financial Statements and
certifications thereof by the principal executive officer and the principal
financial officer of WhiteWave in substantially the forms required under SEC
rules for periodic reports and in form and substance satisfactory to Dean Foods;
provided, however, that WhiteWave may continue to revise such Annual Financial
Statements prior to the filing thereof in order to make corrections, updates and
changes which corrections, updates and changes shall (i) if substantive, be
delivered by WhiteWave to Dean Foods as soon as practicable, and in any event
not less than twenty-four (24) hours prior to the filing of such Annual
Financial Statements with the SEC and (ii) in all other cases, be delivered by
WhiteWave to Dean Foods as soon as practicable, and in any event, within eight
(8) hours, after making any such corrections, updates or changes; provided,
further, that Dean Foods’ and WhiteWave’s financial Representatives shall
actively consult with each other regarding any changes (whether or not
substantive) which WhiteWave may consider making to its Annual Financial
Statements and related disclosures prior to any anticipated filing with the SEC,
with particular focus on any

 

- 27 -



--------------------------------------------------------------------------------

changes that would have an effect upon Dean Foods’ financial statements or
related disclosures. In addition to the foregoing, no Annual Financial Statement
or any other document that refers, or contains information not previously
publicly disclosed with respect, to the ownership of WhiteWave by Dean Foods,
the separation of WhiteWave from Dean Foods or the Distribution shall be filed
with the SEC or otherwise made public by any WhiteWave Group Member without the
prior written consent of Dean Foods, which shall not be unreasonably withheld,
conditioned or delayed. In any event, WhiteWave shall use commercially
reasonable efforts to deliver to Dean Foods, no later than five (5) days prior
to the date that on which Dean Foods has notified WhiteWave that Dean Foods
intends to file the Dean Foods annual financial statements with the SEC, the
final form of the Annual Financial Statements accompanied by an opinion thereon
by WhiteWave’s independent certified public accountants. Dean Foods and
WhiteWave shall cooperate with each other and use commercially reasonable
efforts to file their respective annual reports on the same day.

(vi) Affiliate Financial Statements. WhiteWave shall deliver to Dean Foods all
Quarterly and Annual Financial Statements of each WhiteWave Affiliate that is
itself required to file financial statements with the SEC or otherwise make such
financial statements publicly available, with such financial statements to be
provided in the same manner and detail and on the same time schedule as those
financial statements of WhiteWave required to be delivered to Dean Foods
pursuant to this Section 5.1(a).

(vii) Conformance with Dean Foods Financial Presentation. All information
provided by any WhiteWave Group Member to Dean Foods or filed with the SEC
pursuant to Section 5.1(a)(iii), Section 5.1(a)(iv), Section 5.1(a)(v) or
Section 5.1(a)(vi) shall be consistent in terms of format and detail and
otherwise with Dean Foods’ policies with respect to the application of GAAP and
practices with respect to the provision of such financial information by such
WhiteWave Group Member to Dean Foods, with such changes therein as may be
reasonably requested by Dean Foods from time to time consistent with changes in
such accounting principles, policies and practices.

(viii) WhiteWave Reports Generally. Each WhiteWave Group Member that files
information with the SEC shall deliver to Dean Foods: (A) substantially final
drafts, as soon as the same are prepared, of (x) all reports, notices and proxy
and information statements to be sent or made available by such WhiteWave Group
Member to its respective security holders, (y) all regular, periodic and other
reports to be filed or furnished under Sections 13, 14 and 15 of the Exchange
Act (including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and (z) all registration statements and prospectuses to be filed
by such WhiteWave Group Member with the SEC or any securities exchange pursuant
to the listed company manual (or similar requirements) of such exchange
(collectively, the documents identified in clauses (x), (y) and (z) are referred
to in this Agreement as “WhiteWave Public Documents”), and (B) as soon as
practicable, but in no event later than five (5) Business Days (other than with
respect to Forms 8-K) prior to the earliest of the dates the same are printed,
sent or filed, current drafts of all such WhiteWave Public Documents and, with
respect to Forms 8-K, as soon as practicable, but in no event later than two
(2) Business Days prior to the earliest of the dates the same are printed, sent
or filed in the case of planned Forms 8-K and as soon as practicable, but in no
event less than two (2) hours in the case of unplanned Forms 8-K;

 

- 28 -



--------------------------------------------------------------------------------

provided, however, that WhiteWave may continue to revise such WhiteWave Public
Documents prior to the filing thereof in order to make corrections and/or
non-substantive changes, which corrections and changes shall be delivered by
WhiteWave to Dean Foods as soon as practicable; provided, further, that Dean
Foods and WhiteWave financial Representatives shall actively consult with each
other regarding any changes (whether or not substantive) that WhiteWave may
consider making to any of its WhiteWave Public Documents and related disclosures
prior to any anticipated filing with the SEC, to the extent that such changes
would have an effect upon Dean Foods’ financial statements or related
disclosures. In addition to the foregoing, no WhiteWave Public Document or any
other document that refers, or contains information not previously publicly
disclosed with respect, to the ownership of WhiteWave by Dean Foods, the
separation of WhiteWave from Dean Foods or the Distribution shall be filed with
the SEC or otherwise made public by any WhiteWave Group Member without the prior
written consent of Dean Foods, which shall not be unreasonably withheld,
conditioned or delayed.

(ix) Budgets and Financial Projections. WhiteWave shall, as promptly as
practicable and within Dean Foods’ standard budgeting timeline, deliver to Dean
Foods copies of all annual and other budgets and financial projections
(consistent in terms of format and detail and otherwise required by Dean Foods)
relating to WhiteWave on a consolidated basis and shall provide Dean Foods an
opportunity to meet with management of WhiteWave to discuss such budgets and
projections.

(x) Other Information. With reasonable promptness, WhiteWave shall deliver to
Dean Foods such additional financial and other information and data with respect
to the WhiteWave Group and its business, properties, financial position, results
of operations and prospects as from time to time may be reasonably requested by
Dean Foods.

(xi) Press Releases and Similar Information. WhiteWave and Dean Foods shall
consult with each other as to the timing of their annual and quarterly earnings
releases and any interim financial guidance for a current or future period and
shall give each other the opportunity to review the information therein relating
to the WhiteWave Group and to comment thereon. Dean Foods and WhiteWave shall
use commercially reasonable efforts to issue their respective annual and
quarterly earnings releases at approximately the same time on the same date. No
later than twenty-four (24) hours prior to the time and date that a party
intends to publish its regular annual or quarterly earnings release or any
financial guidance for a current or future period, such party shall deliver to
the other party copies of substantially final drafts of all press releases and
other statements (or relevant portions thereof) to be made available by any
member of that party’s Group to employees of any member of that party’s Group or
to the public to the extent such releases and statements concern matters that
could be reasonably likely to have a material financial impact on the earnings,
results of operations, financial condition or prospects of any WhiteWave Group
Member. In addition, prior to the issuance of any such press release or public
statement that meets the criteria set forth in the preceding two sentences, the
issuing party shall consult with the other party regarding any changes (other
than typographical or other similar minor changes) to such substantially final
drafts. Immediately following the issuance thereof, the issuing party shall
deliver to the other party copies of final drafts of all press releases and
other public statements.

 

- 29 -



--------------------------------------------------------------------------------

(xii) Cooperation on Dean Foods Filings. WhiteWave shall cooperate fully, and
shall use commercially reasonable efforts to cause the WhiteWave Auditors to
cooperate fully, with Dean Foods to the extent requested by Dean Foods in the
preparation of Dean Foods’ public earnings or other press releases, Quarterly
Reports on Form 10-Q, Annual Reports to Shareholders, Annual Reports on Form
10-K, any Current Reports on Form 8-K and any other proxy, information and
registration statements, reports, notices, prospectuses and any other filings
made by Dean Foods with the SEC, any national securities exchange or otherwise
made publicly available (collectively, the “Dean Foods Public Filings”).
WhiteWave agrees to provide to Dean Foods all information that Dean Foods
reasonably requests in connection with any Dean Foods Public Filings or that, in
the reasonable judgment of Dean Foods’ legal department, is required to be
disclosed or incorporated by reference therein under any Law. WhiteWave shall
use commercially reasonable efforts to provide such information in a timely
manner on the dates requested by Dean Foods (which may be earlier than the dates
on which WhiteWave otherwise would be required hereunder to make such
information available) to enable Dean Foods to prepare, print and release all
Dean Foods Public Filings on such dates as Dean Foods shall determine but in no
event later than as required by applicable Law. WhiteWave shall use commercially
reasonable efforts to cause the WhiteWave Auditors to consent to any reference
to them as experts in any Dean Foods Public Filings required under any Law. If
and to the extent requested by Dean Foods, WhiteWave shall diligently and
promptly review all drafts of such Dean Foods Public Filings and prepare in a
diligent and timely fashion any portion of such Dean Foods Public Filing
pertaining to WhiteWave. Prior to any printing or public release of any Dean
Foods Public Filing, an appropriate executive officer of WhiteWave shall, if
requested by Dean Foods, certify that (1) the information relating to any
WhiteWave Group Member or the WhiteWave Business in such Dean Foods Public
Filing does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in light of the
circumstances under which they were made, not misleading and (2) the financial
information relating to any WhiteWave Group member or the WhiteWave Business in
such Dean Foods Public Filing fairly presents, in all material respects, the
financial condition, results of operations and cash flows of such WhiteWave
Group Member or the WhiteWave Business, as the case may be, for the periods
presented in the release or the Dean Foods Public Filing. Unless required by
Law, WhiteWave shall not publicly release any financial or other information
that conflicts with the information with respect to any WhiteWave Group Member
or the WhiteWave Business that is included in any Dean Foods Public Filing
without Dean Foods’ prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Prior to the release or filing thereof, Dean
Foods shall provide WhiteWave with a draft of any portion of a Dean Foods Public
Filing containing information relating to the WhiteWave Group and shall give
WhiteWave an opportunity to review such information and comment thereon;
provided that Dean Foods shall determine in its sole and absolute discretion the
final form and content of all Dean Foods Public Filings.

(b) Auditors and Audits; Annual Statements and Accounting. WhiteWave agrees
that, for so long as Dean Foods is required to consolidate WhiteWave’s results
of operations and financial position (determined in accordance with generally
accepted accounting principles consistently applied and consistent with SEC
reporting requirements):

 

- 30 -



--------------------------------------------------------------------------------

(i) Selection of WhiteWave Auditors. Unless otherwise required by Law or if
determined advisable by the Audit Committee of the Board of Directors of
WhiteWave, WhiteWave shall not engage a different accounting firm than
Deloitte & Touche LLP (or its affiliate accounting firms) (unless so requested
by Dean Foods in accordance with a change by Dean Foods in its accounting firm)
to serve as its (and the WhiteWave Affiliates’) independent certified public
accountants (the “WhiteWave Auditors”) without Dean Foods’ prior written consent
(which shall not be unreasonably withheld); provided, however, that, to the
extent any such WhiteWave Affiliates are currently using a different accounting
firm to serve as their independent certified public accountants, such WhiteWave
Affiliates may continue to use such accounting firm provided such accounting
firm is and remains reasonably satisfactory to Dean Foods.

(ii) Audit Timing. WhiteWave shall use commercially reasonable efforts to enable
the WhiteWave Auditors to complete their audit such that they shall date their
opinion on the Annual Financial Statements on the same date that Dean Foods’
independent certified public accountants (the “Dean Foods Auditors”) date their
opinion on Dean Foods’ audited annual financial statements (the “Dean Foods
Annual Statements”), and to enable Dean Foods to meet its timetable for the
printing, filing and public dissemination of the Dean Foods Annual Statements,
all in accordance with Section 5.1(a) hereof and as required by applicable Law.

(iii) Information Needed by Dean Foods. WhiteWave shall use commercially
reasonable efforts to provide to Dean Foods on a timely basis all information
that Dean Foods reasonably requires to meet its schedule for the preparation,
printing, filing, and public dissemination of the Dean Foods Annual Statements
and Dean Foods’ quarterly financial statements in accordance with Section 5.1(a)
hereof and as required by applicable Law. Without limiting the generality of the
foregoing, WhiteWave shall use commercially reasonable efforts to provide all
required financial information with respect to the WhiteWave Group to the
WhiteWave Auditors in a sufficient and reasonable time and in sufficient detail
to permit the WhiteWave Auditors to take all steps and perform all reviews
necessary to provide sufficient assistance to the Dean Foods Auditors with
respect to information to be included or contained in the Dean Foods Annual
Statements and Dean Foods’ quarterly financial statements.

(iv) Access to WhiteWave Auditors. WhiteWave shall authorize the WhiteWave
Auditors to make available to the Dean Foods Auditors both the personnel who
performed, or are performing, the annual audit of WhiteWave and work papers
related to the annual audit of WhiteWave, in all cases within a reasonable time
prior to the WhiteWave Auditors’ opinion date, so that the Dean Foods Auditors
are able to perform the procedures they consider necessary to take
responsibility for the work of the WhiteWave Auditors as it relates to the Dean
Foods Auditors’ report on Dean Foods’ statements, all within sufficient time to
enable Dean Foods to meet its timetable for the printing, filing and public
dissemination of the Dean Foods Annual Statements and Dean Foods’ quarterly
financial statements.

(v) Access to Records. At Dean Foods’ request, WhiteWave shall provide Dean
Foods’ internal auditors with access to the WhiteWave Group’s books and records
so that Dean Foods may conduct reasonable audits relating to the financial
statements provided by WhiteWave under this Agreement as well as to the internal
accounting controls and operations of the WhiteWave Group.

 

- 31 -



--------------------------------------------------------------------------------

(vi) WhiteWave Accounting Changes. WhiteWave shall give Dean Foods as much prior
notice as reasonably practicable of any proposed determination of, or any
significant changes in, WhiteWave’s accounting estimates or accounting
principles. WhiteWave shall consult with Dean Foods and, if requested by Dean
Foods, WhiteWave shall consult with the Dean Foods Auditors with respect
thereto. WhiteWave shall not make any such determination or changes without Dean
Foods’ prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, if such a determination or a change would be
sufficiently material to be required to be disclosed in WhiteWave’s or Dean
Foods’ financial statements as filed with the SEC or otherwise publicly
disclosed therein.

(vii) Dean Foods Accounting Changes. Dean Foods shall give WhiteWave as much
prior notice as reasonably practicable of any proposed determination of, or any
significant changes in, Dean Foods’ accounting estimates or accounting
principles that relate to the WhiteWave Business. Dean Foods may request that
WhiteWave make, and WhiteWave shall, in good faith, consider making,
corresponding changes in its accounting estimates, practices and principles in
order that they would be consistent with those of Dean Foods. In considering
such changes, WhiteWave shall consult with Dean Foods and, if requested by Dean
Foods, WhiteWave shall consult with the Dean Foods Auditors with respect
thereto.

(viii) Special Reports of Deficiencies or Violations. WhiteWave shall report in
reasonable detail to Dean Foods the following events or circumstances promptly
after any executive officer of WhiteWave or any member of the WhiteWave Board of
Directors becomes aware of such matter: (A) all actual or potential significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
WhiteWave’s ability to record, process, summarize or report financial
information; (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in WhiteWave’s internal control over
financial reporting; (C) any illegal act within the meaning of Section 10A(b)
and (f) of the Exchange Act; and (D) any report of a material violation of Law
that an attorney representing any WhiteWave Group Member has formally made to
any officers or directors of WhiteWave pursuant to the SEC’s attorney conduct
rules (17 C.F.R. Part 205).

(c) Additional Agreements Regarding Financial Information. WhiteWave agrees
that, if the provisions of Section 5.1(a) and Section 5.1(b) cease to apply and
for so long as Dean Foods is required to account for WhiteWave using the equity
method of accounting (determined in accordance with generally accepted
accounting principles consistently applied and consistent with SEC reporting
requirements), WhiteWave shall (and shall cause each other WhiteWave Group
Member to) (i) maintain in effect at WhiteWave’s own cost and expense adequate
systems and controls to the extent necessary to enable Dean Foods to satisfy its
reporting, accounting, audit and other obligations, and (ii) provide to Dean
Foods (in such form as WhiteWave retains such Information for its own use) all
financial and other data and Information as Dean Foods reasonably determines
necessary or advisable in order to prepare its financial statements and reports
or filings with any Governmental Authority.

 

- 32 -



--------------------------------------------------------------------------------

Section 5.2 Other Covenants. In addition to the other covenants contained in
this Agreement and the Ancillary Documents, WhiteWave hereby covenants and
agrees that, for so long as Dean Foods beneficially owns at least fifty percent
(50%) of the total voting power of all classes of then outstanding capital stock
of WhiteWave entitled to vote in the election of directors (“WhiteWave Voting
Stock”):

(a) WhiteWave shall not, without the prior written consent of Dean Foods, take,
or cause to be taken, directly or indirectly, any action, including making or
failing to make any election under the Law of any state, which has the effect,
directly or indirectly, of restricting or limiting the ability of Dean Foods to
freely sell, transfer, assign, pledge or otherwise dispose of shares of
WhiteWave Common Stock or would restrict or limit the rights of any transferee
of Dean Foods as a holder of WhiteWave Common Stock. Without limiting the
generality of the foregoing, WhiteWave shall not, without the prior written
consent of Dean Foods, take any action, or take any action to recommend to its
stockholders any action, which would among other things, limit the legal rights
of, or deny any benefit to, Dean Foods as a WhiteWave stockholder either
(i) solely as a result of the amount of WhiteWave Common Stock owned by Dean
Foods or (ii) in a manner not applicable to WhiteWave stockholders generally.

(b) WhiteWave shall not, without the prior written consent of Dean Foods, issue
any shares of WhiteWave Capital Stock or any rights, warrants or options to
acquire WhiteWave Capital Stock (including securities convertible into or
exchangeable for WhiteWave Capital Stock), if after giving effect to such
issuances and considering all of the shares of WhiteWave Capital Stock
acquirable pursuant to such rights, warrants and options to be outstanding on
the date of such issuance (whether or not then exercisable), Dean Foods would
own less than fifty percent (50%) of the WhiteWave Voting Stock.

(c) To the extent that Dean Foods is a party to any Contracts that provide that
certain actions or inactions of Dean Foods Affiliates (which for purposes of
such Contract includes any WhiteWave Group Member) may result in Dean Foods
being in breach of or in default under such Contracts and Dean Foods has advised
WhiteWave of the existence, and has furnished WhiteWave with copies, of such
Contracts (or the relevant portions thereof), WhiteWave shall not take or fail
to take, as applicable, and WhiteWave shall cause the other WhiteWave Group
Members not to take or fail to take, as applicable, any actions that would
reasonably be expected to result in Dean Foods being in breach of or in default
under any such Contract. The parties acknowledge and agree that from time to
time Dean Foods may in good faith (and without the effect of imposing
restrictions on WhiteWave pursuant to this covenant that are not generally
applicable to Dean Foods’ Subsidiaries) enter into additional Contracts or
amendments to existing Contracts that provide that certain actions or inactions
of Dean Foods Subsidiaries or Affiliates (including, for purposes of this
Section 5.2(c), WhiteWave Group Members) may result in Dean Foods being in
breach of or in default under such Contracts. In such event, provided Dean Foods
has notified WhiteWave of such additional Contracts or amendments to existing
Contracts and has furnished WhiteWave with copies of such additional Contracts
or amendments to existing Contracts (or relevant portions thereof), WhiteWave
shall not thereafter take or fail to take, as applicable, and WhiteWave shall
cause the other WhiteWave Group Members not to take or fail to take, as
applicable, any actions that would reasonably be expected to result in Dean
Foods being in breach of or in default under any such additional Contracts or

 

- 33 -



--------------------------------------------------------------------------------

amendments to existing Contracts. Dean Foods acknowledges and agrees that
WhiteWave shall not be deemed in breach of this Section 5.2(c) to the extent
that, prior to being notified by Dean Foods of, and furnished with copies of, an
additional Contract or an amendment to an existing Contract pursuant to this
Section 5.2(c), a WhiteWave Group Member already has taken or failed to take one
or more actions that would otherwise constitute a breach of this Section 5.2(c)
had such action(s) or inaction(s) occurred after such notification, provided
that WhiteWave does not, after notification by Dean Foods, take any further
action or fail to take any action that contributes further to such breach or
default. WhiteWave agrees that any Information provided to it pursuant to this
Section 5.2(c) will constitute Information that is subject to WhiteWave’s
obligations under Article 6.

Section 5.3 Covenants Regarding the Incurrence of Indebtedness.

(a) WhiteWave covenants and agrees that prior to the IPO Settlement, WhiteWave
shall not, and WhiteWave shall not permit any other WhiteWave Group Member to,
without Dean Foods’ prior written consent, directly or indirectly, solicit,
initiate or encourage any negotiations or discussions with respect to any offer
or proposal for WhiteWave Indebtedness, other than the WhiteWave Bank
Facilities.

(b) WhiteWave covenants and agrees, that notwithstanding any other provision in
this Agreement to the contrary, prior to the IPO Settlement, WhiteWave shall
not, and WhiteWave shall not permit any other WhiteWave Group Member to, without
the prior written consent of the Executive Committee of the Dean Foods Board of
Directors, directly or indirectly, (i) incur any WhiteWave Indebtedness (other
than pursuant to the Inter-Group Notes and the WhiteWave Indebtedness set forth
on Schedule 5.3); (ii) amend the WhiteWave Bank Facilities; or (iii) fail to
comply in any material respect with all of the terms and conditions of the
WhiteWave Bank Facilities after giving effect to any applicable cure period
provided for therein.

(c) WhiteWave covenants and agrees that after the IPO Settlement and through the
Distribution Date, WhiteWave shall not, and WhiteWave shall not permit any other
WhiteWave Group Member to, without the prior written consent of the Executive
Committee of the Dean Foods Board of Directors, directly or indirectly,
(i) incur any WhiteWave Indebtedness other than pursuant to the WhiteWave Bank
Facilities or as set forth on Schedule 5.3; (ii) amend the WhiteWave Bank
Facilities; or (iii) fail to comply in all material respects with all of the
terms and conditions of the WhiteWave Bank Facilities after giving effect to any
applicable cure period provided for therein. In order to implement this
Section 5.3(c), WhiteWave shall notify Dean Foods within a reasonable period of
time, but in no event less than 24 hours prior to the time it or any other
WhiteWave Group Member intends to incur any WhiteWave Indebtedness of its
intention to do so and obtain Dean Foods’ consent to the incurrence of such
proposed additional WhiteWave Indebtedness.

(d) WhiteWave hereby covenants and agrees that, for so long as WhiteWave
constitutes a “Restricted Subsidiary” as such term is defined in the Dean Foods
Credit Agreement, WhiteWave shall not, and WhiteWave shall not permit any other
WhiteWave Group Member to, without Dean Foods’ prior written consent, create,
incur, assume or suffer to exist any WhiteWave Indebtedness or take any other
action if the incurrence of such WhiteWave

 

- 34 -



--------------------------------------------------------------------------------

Indebtedness or such other action would cause Dean Foods to be in breach of or
in default under any Contract the existence of which Dean Foods has advised
WhiteWave and of which Dean Foods has furnished WhiteWave a copy (including the
Dean Foods Credit Agreement or any indenture or supplemental indenture governing
Dean Foods’ senior notes), or if the incurrence of such WhiteWave Indebtedness
could be reasonably likely to adversely impact the credit rating of any Dean
Foods indebtedness.

Section 5.4 Release of Guarantees and Substitution of Deposits. WhiteWave shall
use commercially reasonable efforts to cause Dean Foods to be released, on or
prior to the Distribution Date, from the guarantees, security deposits, pledges,
letters of credit and other security obligations (the “Security Obligations”)
relating to WhiteWave’s obligations and operations as set forth in Schedule 5.4.
For the avoidance of doubt, Dean Foods shall have no obligation to WhiteWave
under this Agreement to maintain any Security Obligation beyond the Distribution
Date.

Section 5.5 Release of Collateral and Subsidiary Guarantees. Dean Foods shall
use commercially reasonable efforts to cause (x) the Administrative Agent under
the Dean Foods Credit Agreement to, at WhiteWave’s expense, execute and deliver
to Dean Foods or WhiteWave such instruments and documents, and take any other
actions, as are reasonably requested by WhiteWave, to evidence the termination
and release of the guarantees, liens, pledges, mortgages and security interests
from any WhiteWave Group Member securing the obligations under the Dean Foods
Credit Agreement and (y) at WhiteWave’s expense, each WhiteWave Group Member to
be fully and unconditionally released from its obligations under the Indenture,
dated as of May 15, 2006, among Dean Foods, the subsidiary guarantors listed
therein, and The Bank of New York Trust Company, N.A., as Trustee, as amended,
modified or supplemented from time to time, or any securities issued pursuant
thereto.

ARTICLE 6

ACCESS TO INFORMATION

Section 6.1 Restrictions on Disclosure of Information.

(a) Generally. Without limiting any rights or obligations under any other
existing or future agreement between the parties and/or any other members of
their respective Group relating to confidentiality, for five (5) years after the
Contribution Closing each party shall, and each party shall cause its respective
Group Members and its Representatives to, hold in strict confidence, with at
least the same degree of care that applies to Dean Foods’ confidential and
proprietary Information pursuant to policies in effect as of the Contribution
Closing, all confidential and proprietary Information concerning the other Group
that is either in its possession as of the Contribution Closing or furnished by
the other Group or its respective Representatives at any time pursuant to this
Agreement, any Ancillary Document or the transactions contemplated hereby or
thereby. Notwithstanding the foregoing, each party, its respective Group Members
and its Representatives, may disclose such Information to the extent that such
party can demonstrate that such Information is or was (i) in the public domain
other than by the breach of this Agreement or by breach of any other agreement
between or among the parties and/or any of their respective Group Members
relating to confidentiality, or (ii) lawfully

 

- 35 -



--------------------------------------------------------------------------------

acquired from a third Person on a non-confidential basis or independently
developed by, or on behalf of, such party by Persons who do not have access to,
or descriptions of, any such Information. Each party shall maintain, and shall
cause its respective Group Members and Representatives to maintain, policies and
procedures, and develop such further policies and procedures as shall from time
to time become necessary or appropriate, to ensure compliance with this
Section 6.1.

(b) Disclosure of Third-Person Information. WhiteWave acknowledges that it and
other WhiteWave Group Members may have in its or their possession confidential
or proprietary Information of third Persons that was received under
confidentiality or non-disclosure agreement with such third Person while part of
Dean Foods. WhiteWave shall, and WhiteWave shall cause its respective Group
Members and its and their respective Representatives to, hold in strict
confidence the confidential and proprietary Information of third Persons to
which any WhiteWave Group Member has access, in accordance with the terms of any
agreements entered into prior to the Contribution Closing between Dean Foods
Group Members (whether acting through, on behalf of, or in connection with, the
WhiteWave Business) and such third Persons.

Section 6.2 Legally Required Disclosure of Information. If either party or any
of its respective Group Members or Representatives becomes legally required to
disclose any Information (the “Disclosing Party”) that it is otherwise obligated
to hold strict confidence pursuant to Section 6.1, such party shall promptly
notify the Person that owns the Information (the “Owning Party”) and shall use
commercially reasonable efforts to cooperate with the Owning Party so that the
Owning Party may seek a protective order or other appropriate remedy and/or
waive compliance with this Section 6.2. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy shall be borne by
the Owning Party. If such protective order or other remedy is not obtained, or
if the Owning Party waives compliance with this Section 6.2, the Disclosing
Party shall (a) disclose only that portion of the Information which its legal
counsel advises it is required to disclose, (b) use commercially reasonable
efforts to obtain reliable assurance requested by the Owning Party that
confidential treatment shall be accorded such Information, and (c) promptly
provide the Owning Party with a copy of the Information so disclosed, in the
same form and format so disclosed, together with a list of all Persons to whom
such Information was disclosed.

Section 6.3 Access to Information. Without limiting any of the parties’
respective rights or obligations set forth in Section 5.1, during the Retention
Period (as defined in Section 6.4 below), each party shall cooperate with and
afford, and shall cause its respective Group Members and Representatives to
cooperate with and afford, to the other party reasonable access upon reasonable
advance written request to all Information (other than Information which is
(a) protected from disclosure by the attorney-client privilege or work product
doctrine, (b) proprietary in nature, (c) the subject of a confidentiality
agreement between such party and a third Person which prohibits disclosure to
the other party, or (d) prohibited from disclosure under applicable Law) owned
by such party or one of its Group Members or within such party’s or any of its
respective Group Member’s or Representative’s possession which is created prior
to the Distribution Date and which relates to the requesting party’s (the
“Requestor”) business, assets or liabilities, and such access is reasonably
required by the Requestor (i) to comply with requirements imposed on the
Requestor by any Governmental Authority, (ii) for use in any

 

- 36 -



--------------------------------------------------------------------------------

proceeding (except for a litigation matter between the parties or any of their
respective Group Members), (iii) to satisfy audit, accounting, Tax or similar
requirements, (iv) to obtain insurance, or (v) to comply with the Requestor’s
obligations under this Agreement or any Ancillary Document. As used in this
Agreement, “access” shall mean the obligation of a party in possession of
Information (the “Possessor”) requested by the Requestor to exert commercially
reasonable efforts to locate all requested Information that is owned and/or
possessed by Possessor or any respective Group Members or Representatives. The
Possessor, at its own expense, shall conduct a diligent search designed to
identify all requested Information and shall collect all such Information for
inspection by the Requestor during normal business hours at the Possessor’s
place of business. Subject to such confidentiality and/or security obligations
as the Possessor may reasonably deem necessary, the Requestor may have all
requested Information duplicated at Requestor’s expense. Alternatively, the
Possessor may choose to deliver, at the Requestor’s expense, all requested
Information to the Requestor in the form requested by the Requestor. The
Possessor shall notify the Requestor in writing at the time of delivery if such
Information is to be returned to the Possessor. In such case, the Requestor
shall return such Information when no longer needed to the Possessor at the
Possessor’s expense. In connection with providing Information pursuant to this
Section 6.3, each party hereto shall, upon the request of the other party and
upon reasonable advance notice, make available during normal business hours its
respective employees (and those employees of its respective Group Members and
Representatives, as applicable) to the extent that they are reasonably necessary
to discuss and explain all requested Information with and to the Requestor. Any
Information provided pursuant to this Section 6.3 shall remain the property of
the providing party. Unless specifically set forth herein, nothing contained in
this Agreement shall be construed as granting or conferring rights of license or
otherwise in any such Information.

Section 6.4 Record Retention. WhiteWave shall, and WhiteWave shall cause each of
the other WhiteWave Group Members to, adopt and comply with a record retention
policy with respect to Information owned by or in the possession of the
WhiteWave Group and which is created prior to the Distribution Date that is no
less stringent than Dean Foods’ record retention policy in effect as of the
Contribution Closing or as Dean Foods may modify such policy during the three
(3) year period subsequent to the Distribution Date, provided that Dean Foods
notifies WhiteWave of any such modifications. Each party shall, at its sole cost
and expense, preserve and retain all Information in its respective possession or
control that the other party has the right to access pursuant to Section 6.3 or
that it is required to preserve and retain in accordance with such record
retention policy or for any longer period as may be required by (a) any
Governmental Authority, (b) any litigation matter, (c) applicable Law, or
(d) any Ancillary Document (as applicable, the “Retention Period”). If either
party wishes to dispose of any Information that it is obligated to retain under
this Section 6.4 prior to the expiration of the Retention Period, then that
party shall first provide forty-five (45) days’ written notice to the other
party, and the other party shall have the right, at its option but at the
expense of the party that desires to dispose of such Information, upon prior
written notice within such 45-day period, to take possession of such Information
within ninety (90) days after the date of the notice provided pursuant to this
Section 6.4. Written notice of intent to dispose of such Information shall
include a description of the Information in detail sufficient to allow the other
party to reasonably assess its potential need to retain such materials.

 

- 37 -



--------------------------------------------------------------------------------

Section 6.5 Production of Witnesses. After the Contribution Closing, each party
shall use commercially reasonable efforts, and shall cause each of its
respective Group Members to use commercially reasonable efforts, to make
available to each other, upon written request, its past and present
Representatives as witnesses to the extent that any such Representatives may
reasonably be required (giving consideration to the business demands upon such
Representatives) in connection with any legal, administrative or other
proceedings in which the requesting party may from time to time be involved.

Section 6.6 Reimbursement. Unless otherwise provided in this Article 6, each
party providing access to Information or witnesses to the other party pursuant
to Sections 6.3, 6.4 or 6.5 shall be entitled to receive from the receiving
party, upon the presentation of invoices therefor, payment for all reasonable,
out-of-pocket costs and expenses (excluding allocated compensation, salary and
overhead expenses) as may be reasonably incurred in providing such Information
or witnesses.

Section 6.7 Other Agreements Regarding Access to Information. The rights and
obligations of the parties under this Article 6 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement or any
Ancillary Document.

Section 6.8 Acquisition of WhiteWave or All or any Portion of the Retained
Business by another Person. In the event Dean Foods or WhiteWave enters into an
agreement with a third Person to sell, directly or indirectly, all or any
portion of the Dean Foods Business or of the WhiteWave Business, respectively,
whether by a stock or asset sale, merger or otherwise, Dean Foods and WhiteWave
each covenants and agrees in connection with any such disposition not to
disclose any Information of WhiteWave or relating to the WhiteWave Business or
of Dean Foods or relating to the Dean Foods Business, as applicable, to such
third Person without the other party’s express written consent.

Section 6.9 Limitations of Liability. Except as otherwise provided in Article 8,
no Person shall have any Liability in the event that any Information exchanged
or provided pursuant to this Agreement is found to be inaccurate in the absence
of willful misconduct by the Person providing such Information.

ARTICLE 7

ADDITIONAL COVENANTS AND OTHER MATTERS

Section 7.1 Further Assurances. Subject to the terms and conditions set forth
elsewhere in this Agreement and the Ancillary Documents:

(a) each party shall use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Law to consummate and make
effective the Contribution, the Distribution and the other transactions
contemplated hereby and by the Ancillary Documents, including, using
commercially reasonable efforts to, and, except to the extent restricted by Law,
cooperating with the other party to, (i) obtain all Consents from any
Governmental Authority or other third party

 

- 38 -



--------------------------------------------------------------------------------

necessary or advisable in connection with the consummation of the Contribution,
the Distribution and the other transactions contemplated hereby or by any
Ancillary Document, (ii) avoid any Action by any Governmental Authority in
connection with the consummation of the Contribution, the Distribution and the
other transactions contemplated hereby or by any Ancillary Document, and
(iii) defend any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed;

(b) at the request and expense of WhiteWave, Dean Foods shall execute and
deliver, and shall cause applicable Dean Foods Group Members to execute and
deliver, to WhiteWave and/or applicable WhiteWave Group Members such other
instruments of transfer, conveyance, assignment, substitution and confirmation
and take such other actions as WhiteWave may reasonably deem necessary or
desirable in order (a) to transfer, convey and assign to WhiteWave and the other
WhiteWave Group Members, as applicable, the WhiteWave Transferred Assets, (b) to
put WhiteWave and the other WhiteWave Group Members, as applicable, in actual
possession and operating control thereof and (c) to permit WhiteWave and the
other WhiteWave Group Members, as applicable, to exercise all rights with
respect thereto;

(c) at the request and expense of Dean Foods, WhiteWave shall execute and
deliver, and shall cause applicable WhiteWave Group Members to execute and
deliver, to Dean Foods and/or applicable Dean Foods Group Members such other
instruments of transfer, conveyance, assignment, substitution and confirmation
and take such other actions as Dean Foods may reasonably deem necessary or
desirable in order (a) to transfer, convey and assign to Dean Foods and the
other Dean Foods Group Members, as applicable, the Dean Foods Transferred
Assets, (b) to put Dean Foods and the other Dean Foods Group Members, as
applicable, in actual possession and operating control thereof and (c) to permit
Dean Foods and the other Dean Foods Group Members, as applicable, to exercise
all rights with respect thereto;

(d) at the request and expense of Dean Foods, WhiteWave shall execute and
deliver, and shall cause the applicable WhiteWave Group Members to execute and
deliver, to Dean Foods and/or applicable Dean Foods Group Members all
instruments, assumptions, novations, undertakings, substitutions or other
documents and take such other action as Dean Foods may reasonably deem necessary
or desirable in order to ensure that WhiteWave and the other WhiteWave Group
Members fully and unconditionally assume and discharge the WhiteWave Assumed
Liabilities as contemplated under this Agreement, the Ancillary Documents or any
document in connection herewith or therewith; and

(e) at the request and expense of WhiteWave, Dean Foods shall execute and
deliver, and shall cause the applicable Dean Foods Group Members to execute and
deliver, to WhiteWave and/or applicable WhiteWave Group Members all instruments,
assumptions, novations, undertakings, substitutions or other documents and take
such other action as WhiteWave may reasonably deem necessary or desirable in
order to ensure that Dean Foods and the other Dean Foods Group Members fully and
unconditionally assume and discharge the Dean Foods Assumed Liabilities as
contemplated under this Agreement, the Ancillary Documents or any document in
connection herewith or therewith.

 

- 39 -



--------------------------------------------------------------------------------

Section 7.2 Performance. Dean Foods shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any Ancillary Document to be performed by any Dean Foods
Group Member. WhiteWave shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement or in any Ancillary Document to be performed by any WhiteWave Group
Member. Each party further agrees that it shall cause its other Group Members
not to take any action or fail to take any action inconsistent with such party’s
obligations under this Agreement, any Ancillary Document or the transactions
contemplated hereby or thereby.

Section 7.3 Property Transfers. Each of Dean Foods and WhiteWave, on behalf of
itself and its Group Members, waives (and agrees not to assert) any claim or
demand that it may have against any other Group Member for any Liabilities or
other claims relating to or arising out of: (i) the failure of any WhiteWave
Group Member, on the one hand, or Dean Foods Group Member, on the other hand, to
provide any notification or disclosure required under any state property
transfer requirements or other Environmental Law in connection with the
Contribution or the other transactions contemplated by this Agreement or any
Ancillary Document, including the transfer by any Person in any Group to any
Person in the other Group of ownership or operational control of any Assets not
previously owned or operated by such transferee or the Consents required under
Environmental Law for such Assets or operations, or (ii) any inadequate,
incorrect or incomplete notification or disclosure under any such state property
transfer requirements or other Environmental Law by the applicable transferor.
To the extent any Liability to any Governmental Authority or any third Person
arises out of any action or inaction described in clause (i) or (ii) above, the
transferee of the applicable or relevant Asset hereby assumes and agrees to pay
any such Liability.

Section 7.4 Litigation Matters. WhiteWave agrees that the Existing WhiteWave
Litigation Matters constitute pre-existing Third-Party Claims, as that term is
defined below in Section 8.3(d)(i), which were initiated prior to the
Contribution Closing and for which proper notice has been given, and WhiteWave
hereby expressly assumes control of such Existing WhiteWave Litigation Matters
pursuant to Section 8.3(d)(i) as the Indemnifying Party. Dean Foods agrees that
the Existing Dean Foods Litigation Matters constitute pre-existing Third-Party
Claims, which were initiated prior to the Contribution Closing and for which
proper notice has been given, and Dean Foods hereby expressly assumes control of
such Existing Dean Foods Litigation Matters pursuant to Section 8.3(d)(i) as the
Indemnifying Party. The parties further agree that the Existing WhiteWave
Litigation Matters are and shall remain and be treated as Third-Party Claims
after the Contribution Closing and that the Existing Dean Foods Litigation
Matters are and shall remain and be treated as Third-Party Claims after the
Contribution Closing. Notwithstanding anything to the contrary, (i) WhiteWave
agrees to indemnify each Dean Foods Indemnified Party for the Existing WhiteWave
Litigation Matters pursuant to the terms of indemnification set forth below in
Article 8 for any and all Damages incurred or suffered by any Dean Foods
Indemnified Party whether such Damages arise or accrue prior to, on or following
the Contribution Closing; and (ii) Dean Foods agrees to indemnify each WhiteWave
Indemnified Party for the Existing Dean Foods Litigation Matters pursuant to the
terms of indemnification set forth below in Article 8 for any and all Damages
incurred or suffered by any WhiteWave Indemnified Party whether such Damages
arise or accrue prior to, on or following the

 

- 40 -



--------------------------------------------------------------------------------

Contribution Closing. Each of Dean Foods and WhiteWave agrees that the outside
legal counsel currently retained by WhiteWave or Dean Foods, as applicable, in
the Existing WhiteWave Litigation Matters and the Existing Dean Foods Litigation
Matters may continue to represent the interests of both WhiteWave and Dean
Foods, subject to Section 8.3(d)(ii) and Section 8.3(d)(iii) below. In the event
that any Action is instituted (or threatened to be instituted) relating to this
Agreement or any of the transactions contemplated hereby (other than any such
Action solely between one or more Dean Foods Group Members and one or more
WhiteWave Group Members), each party shall, and shall cause its respective
Groups to, reasonably cooperate with each other in the defense of such Action.

Section 7.5 Insurance Matters.

(a) Directors’ and Officers’ Insurance. WhiteWave and its Covered Subsidiaries,
and each of their directors and officers shall be covered under Dean Foods’
directors’ and officers’ insurance program until the Distribution Date.
WhiteWave shall promptly pay or reimburse Dean Foods, as the case may be, for
all costs and expenses associated with this coverage that are allocated by Dean
Foods to WhiteWave and its Covered Subsidiaries in accordance with Dean Foods’
practice with respect to the WhiteWave Business as of the Contribution Closing.
WhiteWave may review said policies upon request. WhiteWave acknowledges that
such directors’ and officers’ insurance coverage shall terminate as of the
Distribution Date, and WhiteWave covenants and agrees that it shall take
appropriate steps to secure directors’ and officers’ insurance coverage for
itself, its Subsidiaries and each of their directors and officers no later than
the Distribution Date.

(b) Other Insurance. Except as set forth in Section 7.5(a) with respect to
directors’ and officers’ insurance, during the period from the Contribution
Closing through the Distribution Date, Dean Foods shall, subject to insurance
market conditions and other factors beyond Dean Foods’ reasonable control,
maintain, for the protection of WhiteWave and its Covered Subsidiaries, policies
of insurance that are comparable to those maintained generally for Dean Foods
and its Covered Subsidiaries during the same period. WhiteWave shall promptly
pay or reimburse Dean Foods, as the case may be, for all costs and expenses
associated therewith that are allocated by Dean Foods to WhiteWave and its
Covered Subsidiaries in accordance with (i) Dean Foods’ practice with respect to
the WhiteWave Business as of the Contribution Closing, or (ii) the terms of the
Transition Services Agreement, as applicable. To the extent Dean Foods purchases
a new type of insurance, or an amount or level of insurance not previously
purchased by Dean Foods in order to protect, at least in part, WhiteWave or any
of its Covered Subsidiaries, that portion of the costs and expenses of such
insurance attributable to WhiteWave or any of its Covered Subsidiaries, as
determined in Dean Foods’ sole discretion, shall be reimbursed by WhiteWave. For
claims made by WhiteWave under insurance programs made available to WhiteWave
pursuant to this Section 7.5(b), Dean Foods shall allocate a portion of Dean
Foods’ deductible to WhiteWave in accordance with the schedule set forth on
Schedule 7.5(b) and Dean Foods shall be responsible for the payment to WhiteWave
of any portion of the applicable deductible not allocated to WhiteWave.

 

- 41 -



--------------------------------------------------------------------------------

(c) Payments and Reimbursements. All payments and reimbursements by WhiteWave
pursuant to this Section 7.5 shall be made within thirty (30) days after
WhiteWave’s receipt of an invoice therefor from Dean Foods.

(d) Changes in Costs or Expenses. The costs and expenses for which WhiteWave is
obligated to pay or reimburse Dean Foods pursuant to this Section 7.5 shall be
based on Dean Foods’ current insurance costs and expenses as of the Contribution
Closing and shall be appropriately adjusted as a result of any changes in those
costs and expenses after the Contribution Closing, although the methodology upon
which such costs and expenses is based shall remain the same.

(e) Notification of Changes. Dean Foods agrees to provide WhiteWave not less
than sixty (60) days advance written notice (or such shorter notice as may be
necessary under the circumstances) in the event it elects (or any of its
insurers notifies Dean Foods in writing of such insurer’s election) to cancel or
effect any modification of the terms and conditions of any Dean Foods insurance
policy that provides coverage to WhiteWave or any of its Covered Subsidiaries
that is materially adverse to WhiteWave or any of its Covered Subsidiaries,
which notice shall include the anticipated date of cancellation or a description
of such modification, as applicable.

(f) Historical Loss Data. For no less than seven (7) years after the
Contribution Closing, Dean Foods shall use commercially reasonable efforts to
make available to WhiteWave, upon written request, historical insurance loss
Information relating to the WhiteWave Business and any other Information
relating to Dean Foods’ historic insurance program with respect to the WhiteWave
Business. Any such Information provided to WhiteWave pursuant to this provision
shall also be subject to the provisions of Section 6.3.

(g) Post Distribution Date. WhiteWave acknowledges and agrees that from and
after the Distribution Date (i) no Dean Foods Group Member shall purchase or
maintain, or cause to be purchased or maintained, any insurance policy for the
protection of WhiteWave, its Covered Subsidiaries, any WhiteWave Group Member or
any of their respective directors and officers, and (ii) the WhiteWave Group
(including WhiteWave and its Covered Subsidiaries) shall purchase insurance
coverage sufficient to protect its interests. From and after the Distribution
Date, WhiteWave Group Members shall be entitled to pursue claims against
insurance policies of the Dean Foods Group with respect to occurrences on or
prior to the Distribution Date, to the extent permitted under the terms of such
insurance policies.

Section 7.6 Conduct of WhiteWave Business between Contribution Closing and the
IPO Settlement Date. From the Contribution Closing through the IPO Settlement
Date, WhiteWave shall (and WhiteWave shall cause each other WhiteWave Group
Member to) conduct its operations in the Ordinary Course of Business. Without
limiting the generality of the foregoing, prior to the IPO Settlement Date,
WhiteWave shall not (and WhiteWave shall cause each other WhiteWave Group Member
not to), without the written consent of Dean Foods, take any action outside the
Ordinary Course of Business, including: (a) except with the express prior
written consent of Dean Foods, the incurrence of any capital expenditures;
(b) the acquisition of any business, by means of merger, consolidation or
otherwise; (c) any action intended to result in the acceleration of payment of
any account payable or delay in the creation or collection of any account
receivable; or (d) any loans, advances or capital contributions to, or
investments in, any other Person (other than any WhiteWave Group Member).

 

- 42 -



--------------------------------------------------------------------------------

Section 7.7 Conduct of WhiteWave Business between IPO Settlement Date and
Distribution Date. Subject to any additional restrictions in the Tax Matters
Agreement, during the period from the IPO Settlement Date through the earlier of
the Distribution Date and the termination of this Agreement, WhiteWave covenants
and agrees that the WhiteWave Group as a whole shall not, without the prior
written consent of the Executive Committee of the Board of Directors of Dean
Foods: (a) acquire any business, by means of merger, consolidation or otherwise,
of any other Person, for aggregate consideration of more than $10 million for
such acquisition, (b) dispose of Assets, other than the sale of inventory in the
Ordinary Course of Business, held by the WhiteWave Group, by sale or otherwise,
with an aggregate value of more than $10 million in any one such disposition, or
(c) acquire any equity or debt securities of any other Person, for aggregate
consideration of more than $10 million per acquisition.

Section 7.8 Signs; Use of Names. Except as otherwise contemplated by this
Agreement or any Ancillary Document, prior to the Distribution Date, the
parties, at WhiteWave’s expense, shall remove (or, if necessary, on an interim
basis cover up) any and all exterior and interior signs and identifiers on any
WhiteWave Asset that refer or pertain to any Dean Foods Group Member or the Dean
Foods Business, or on any Dean Foods Asset that refer or pertain to WhiteWave or
the WhiteWave Business. After such period, (i) no WhiteWave Group Member shall
use or display any Dean Foods Name, or any variations thereof, or other
trademarks, trade names, logos or identifiers using any of such names or
otherwise owned by or licensed to any Dean Foods Group Member that have not been
assigned or licensed to such WhiteWave Group Member, and (ii) no Dean Foods
Group Member shall use or display any trademarks, trade names, logos or
identifiers owned by or licensed to any WhiteWave Group Member that have not
been assigned or licensed to such Dean Foods Group Member, without the prior
written consent of the other party; provided, that notwithstanding the
foregoing, nothing contained in this Agreement shall prevent either party from
using the other’s name in public filings with Governmental Authorities,
materials intended for distribution to either party’s stockholders or any other
communication in any medium that describes the relationship between the parties,
including materials distributed to employees relating to the transition of
employee benefit plans; and provided further, that WhiteWave shall be permitted
to use its inventories of packaging and promotional materials and other supplies
existing as of the Contribution Closing that bear any Dean Foods Name.

Section 7.9 Voting of WhiteWave Common Stock by Dean Foods.

(a) From and after the completion of the Distribution, Dean Foods shall, and
shall cause the other applicable Dean Foods Group Members to, grant an
irrevocable proxy, which shall be deemed coupled with an interest sufficient in
law to support an irrevocable proxy, to WhiteWave or its designees to vote, with
respect to any matters as to which a holder of shares of WhiteWave Class A
common stock is entitled to vote, any shares of WhiteWave Class A Common Stock
held by any Dean Foods Group Member over which any Dean Foods Group Member has
voting control (i) in the case of a proposal submitted for the approval of
stockholders of WhiteWave by the affirmative vote of a majority of the votes
cast by the holders

 

- 43 -



--------------------------------------------------------------------------------

of the Class A Common Stock and the affirmative vote of a majority of the votes
cast by the holders of the Class B Common Stock voting as separate classes, in
proportion to the votes cast by the other holders of WhiteWave Class A Common
Stock and (ii) in the case of a proposal submitted for the approval of the
stockholders of WhiteWave by the affirmative vote of a majority of the votes
cast by the holders of the Class A Common Stock and Class B Common Stock voting
together as a single class in proportion to the votes cast by the other holders
of WhiteWave Class A Common Stock and WhiteWave Class B Common Stock, taken as a
whole; provided that (A) such proxy shall automatically be revoked as to a
particular share upon any sale or transfer of such share to a Person other than
a Dean Foods Group Member; and (B) nothing in this Section 7.9(a) shall limit or
prohibit any such sale or transfer, free and clear of any Lien.

(b) Dean Foods agrees to, and shall cause its applicable Subsidiaries to,
perform such further acts and execute such further instruments as may be
reasonably necessary to vest in WhiteWave the power to carry out and give effect
to the provisions of this Section 7.9.

ARTICLE 8

INDEMNIFICATION

Section 8.1 Indemnification by WhiteWave Group. Subject to the provisions
hereof, WhiteWave shall, and shall cause each other entity in the WhiteWave
Group as of the Contribution Closing to, jointly and severally, indemnify,
defend and hold harmless Dean Foods, each Dean Foods Group Member, each of their
respective past and present directors, officers and employees, and each of their
respective successors and assigns (collectively, the “Dean Foods Indemnified
Parties”) from and against any and all Damages incurred or suffered by the Dean
Foods Indemnified Parties arising or resulting from the following, whether such
Damages arise or accrue prior to, at or following the Contribution Closing:

(a) the failure of WhiteWave or any other WhiteWave Group Member or any other
Person to pay, perform or otherwise properly discharge any of the WhiteWave
Liabilities in accordance with their respective terms;

(b) the WhiteWave Business or any WhiteWave Liability, including any Liabilities
arising out of or relating to the Existing WhiteWave Litigation Matters;

(c) any breach by WhiteWave or any WhiteWave Group Member of this Agreement or
any Ancillary Document; and

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in, or incorporated by reference into, the IPO
Registration Statement and any other documents filed with the SEC in connection
with the IPO or the transactions contemplated in this Agreement, except to the
extent such statement or omission is part of any Dean Foods Disclosure Portion.

 

- 44 -



--------------------------------------------------------------------------------

Section 8.2 Indemnification by Dean Foods Group. Subject to the provisions
hereof, Dean Foods shall, and shall cause each other entity in the Dean Foods
Group as of the Contribution Closing to, jointly and severally indemnify, defend
and hold harmless each WhiteWave Group Member, each of their respective past and
present directors, officers and employees, and each of their respective
successors and assigns (collectively, the “WhiteWave Indemnified Parties”) from
and against any and all Damages incurred or suffered by the WhiteWave
Indemnified Parties arising or resulting from the following, whether such
Damages arise or accrue prior to, at or following the Contribution Closing:

(a) the failure of Dean Foods or any other Dean Foods Group Member or any other
Person to pay, perform or otherwise properly discharge any of the Dean Foods
Liabilities in accordance with their respective terms;

(b) the Dean Foods Business or any Dean Foods Liability, including any
Liabilities arising out of or relating to the Existing Dean Foods Litigation
Matters;

(c) any breach by Dean Foods or any Dean Foods Group Member of this Agreement or
any Ancillary Document; and

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to information contained in, or incorporated by reference into, the IPO
Registration Statement and any other documents filed with the SEC in connection
with the IPO or the transactions contemplated in this Agreement solely to the
extent such statement or omission is part of any Dean Foods Disclosure Portion.

Section 8.3 Claim Procedure.

(a) Claim Notice. A Person that seeks indemnity under this Article 8 (an
“Indemnified Party”) shall give written notice (a “Claim Notice”) to the party
from whom indemnification is sought (an “Indemnifying Party”), whether the
Damages sought arise from matters solely between the parties or from Third-Party
Claims. With respect to matters solely between the parties, the Claim Notice
must contain (i) a description and, if known, estimated amount (the “Claimed
Amount”) of any Damages incurred or reasonably expected to be incurred by the
Indemnified Party, (ii) a reasonable explanation of the basis for the Claim
Notice to the extent of facts then known by the Indemnified Party, and (iii) a
demand for payment of those Damages. No delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any Liability or obligation hereunder except to the extent
that the Indemnifying Party is prejudiced by such delay or deficiency or the
amount of any associated Damages is increased by such delay or deficiency.

(b) Response to Notice of Claim. Within thirty (30) days after delivery of a
Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall either: (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount and, in
which case, the Indemnifying Party shall pay the Claimed Amount in accordance
with a payment and distribution method reasonably acceptable to the Indemnified
Party; or (ii) dispute that the Indemnified Party is entitled to receive all or
any portion of the Claimed Amount.

 

- 45 -



--------------------------------------------------------------------------------

(c) Contested Claims. In the event that the Indemnifying Party disputes the
Claimed Amount, such dispute shall be resolved in accordance with Section 9.1
and Section 9.2. Upon ultimate resolution thereof, the parties shall take such
actions as are reasonably necessary to comply therewith.

(d) Third-Party Claims.

(i) In the event that the Indemnified Party receives notice or otherwise learns
of the assertion by a Person who is not a member of either Group of any claim or
the commencement of any Action (any such claim or Action, a “Third-Party Claim”)
with respect to which the Indemnifying Party may be obligated to provide
indemnification under this Article 8, the Indemnified Party shall give written
notification to the Indemnifying Party of the Third-Party Claim. Such
notification shall be given within twenty (20) days after receipt by the
Indemnified Party of notice of such Third-Party Claim, shall be accompanied by
reasonable supporting documentation submitted by such third party (to the extent
then in the possession of the Indemnified Party) and shall describe in
reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such Third-Party Claim and the amount of the claimed
Damages; provided, however, that no delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any Liability or obligation hereunder except to the extent
that the Indemnifying Party is prejudiced by such delay or deficiency or the
amount of any associated Damages is increased by such delay or deficiency. If,
and for so long as, (A) the Indemnifying Party notifies the Indemnified Party as
soon as practicable, but in no event later than 15 days, after delivery of such
notification that the Indemnifying Party does not dispute the Indemnifying
Party’s obligation to indemnify hereunder and desires to defend the Indemnified
Party against such Third-Party Claim, and (B) the Third-Party Claim does not
(1) involve criminal liability or any admission of wrongdoing or (2) seek
equitable relief or any other non-monetary remedy against the Indemnified Party,
then except as hereinafter provided, such Indemnifying Party shall have the
right to defend against such Third-Party Claim by appropriate proceedings with
legal counsel reasonably acceptable to the Indemnified Party, which proceedings
shall be promptly settled or diligently prosecuted by the Indemnifying Party to
a final conclusion. During any period in which the Indemnifying Party has not so
assumed control of such defense, the Indemnified Party shall control such
defense and is hereby authorized (but not obligated) prior to and during such
period to file any motion, answer or other pleading and to take any other action
which the Indemnified Party shall deem necessary or appropriate to protect the
Indemnified Party’s interests.

(ii) The party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such Third-Party Claim, the reasonable fees and

 

- 46 -



--------------------------------------------------------------------------------

expenses of one additional counsel to the Indemnified Party shall be considered
“Damages” for purposes of this Agreement. The party controlling such defense
(the “Controlling Party”) shall keep the Non-controlling Party reasonably
advised of the status of such Third-Party Claim and the defense thereof and
shall consider in good faith recommendations made by the Non-controlling Party
with respect thereto. The Non-controlling Party shall furnish the Controlling
Party with such Information as it may have with respect to such Third-Party
Claim (including copies of any summons, complaint or other pleading which may
have been served on such party and any written claim, demand, invoice, billing
or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such
Third-Party Claim.

(iii) The Indemnifying Party shall not agree to any settlement of, or the entry
of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required if (A) the Indemnifying
Party agrees in writing to pay any amounts payable pursuant to such settlement
or judgment, (B) such settlement or judgment includes a full, complete and
unconditional release of the Indemnified Party and its Affiliates from further
Liability and (C) such settlement involves no admission of wrongdoing by the
Indemnified Party or its Affiliates. The Indemnified Party shall not agree to
any settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the prior written consent of the Indemnifiying Party,
which consent shall not be unreasonably withheld, conditioned or delayed.

Section 8.4 Survival; Limitations.

(a) All covenants and agreements of the parties contained in this Agreement
shall survive each of the Contribution, the IPO and the Distribution. The rights
and obligations of Dean Foods, WhiteWave and each of their respective
Indemnified Parties under this Agreement shall survive the sale, assignment or
other transfer by any party of any Assets or Liabilities.

(b) The amount of any Damages for which indemnification is provided under this
Agreement shall be net of any amounts actually recovered by the Indemnified
Party from any third Person (including amounts actually recovered under
insurance policies) with respect to such Damages. An insurer who would otherwise
be obligated to pay any claim shall not be relieved of the responsibility with
respect thereto or, solely by virtue of the indemnification provision hereof,
have any subrogation rights with respect thereto. If any Indemnified Party
recovers an amount from a third Person in respect of Damages for which
indemnification is provided in this Agreement after the full amount of such
indemnifiable Damages has been paid by an Indemnifying Party or after an
Indemnifying Party has made a partial payment of such indemnifiable Damages and
the amount received from the third Person exceeds the remaining unpaid balance
of such indemnifiable Damages, then the Indemnified Party shall promptly remit
to the Indemnifying Party the excess (if any) of (X) the sum of the amount
theretofore paid by such Indemnifying Party in respect of such indemnifiable
Damages plus the amount received from the third Person in respect thereof, less
(Y) the full amount of such indemnifiable Damages.

 

- 47 -



--------------------------------------------------------------------------------

(c) Unless otherwise required by any Final Determination (as such term is
defined in the Tax Matters Agreement), the parties agree that any
indemnification payments made by one party to another party pursuant to this
Agreement after the Deconsolidation Date (as such term is defined in the Tax
Matters Agreement) shall, to the extent permissible under applicable law, be
treated for all Tax and financial accounting purposes as contributions or
distributions, as appropriate, made immediately prior to the Deconsolidation
Date. If it is determined that the receipt or accrual of any payment is subject
to Tax, such payment shall be increased so that the amount of such increased
payment reduced by the amount of all Taxes payable with respect to the receipt
thereof (but taking into account all correlative Tax deductions resulting from
the payment of such Taxes) shall equal the amount of the payment which the party
receiving such payment would otherwise be entitled to receive pursuant to this
Agreement.

(d) Notwithstanding the joint and several indemnification obligations of each
Group as set forth in Sections 8.1 and 8.2, the parties agree that the
indemnification obligation of any Dean Foods Group Member or WhiteWave Group
Member, as applicable, for Damages shall be satisfied by a direct payment from
Dean Foods or WhiteWave, as applicable, to the other party irrespective of which
Group Member is found liable for Damages.

(e) Notwithstanding anything to the contrary in this Agreement, (i) to the
extent there is any inconsistency between the terms of this Article VIII and the
provisions of the Tax Matters Agreement, the Tax Matters Agreement shall govern
and (ii) to the extent the Employee Matters Agreement specifically provides
indemnification with respect to certain employee-related WhiteWave Liabilities,
the Employee Matters Agreement shall govern with respect to that
indemnification. To the extent indemnification is not provided in such Ancillary
Documents, the terms of this Agreement shall govern.

(f) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY
DOCUMENT TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNIFIED
PARTY, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY
DAMAGES ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT
AN INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS
NOT A MEMBER OF EITHER GROUP IN CONNECTION WITH A THIRD-PARTY CLAIM, SUCH
DAMAGES SHALL CONSTITUTE DIRECT DAMAGES AND NOT SUBJECT TO THE LIMITATION SET
FORTH IN THIS SECTION 8.4(f).

(g) Notwithstanding a party’s knowledge of any breach by the other party of any
representation, warranty, covenant or agreement contained in this Agreement or
any Ancillary Document or any facts or circumstances potentially giving rise to
a claim under this Agreement or any Ancillary Document (and regardless of how
such party shall have acquired such knowledge), such party shall have the right
to consummate the transactions provided for herein, and all of such party’s
rights and remedies shall be preserved without regard to its knowledge of such
information.

 

- 48 -



--------------------------------------------------------------------------------

(i) Notwithstanding anything herein to the contrary, in no event shall any
Indemnified Party be entitled to receive payment of damages under this Agreement
to the extent that such Indemnified Party has received payments in respect of
such Damages pursuant to any rights to indemnification or otherwise under any
Ancillary Documents.

Section 8.5 Release of Pre-Closing Claims.

(a) Except as provided in Section 8.2 and Section 8.5(c), effective as of the
Contribution Closing, WhiteWave does hereby, for itself and for each other
WhiteWave Group Member as of the Contribution Closing, release and forever
discharge each Dean Foods Group Member, and all Persons who at any time prior to
the Contribution Closing have been stockholders, directors, officers, managers,
members or agents of any Dean Foods Group Member (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any Contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed in each case at or before the Contribution Closing,
including in connection with the transactions and all other activities to
implement the Contribution and the IPO.

(b) Except as provided in Section 8.1 and Section 8.5(c), effective as of the
Contribution Closing, Dean Foods does hereby, for itself and for each other Dean
Foods Group Member as of the Contribution Closing, release and forever discharge
each WhiteWave Group Member, and all Persons who at any time prior to the
Contribution Closing have been stockholders, directors, officers, managers,
members or agents of any WhiteWave Group Member (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed in each case at or before the Contribution Closing,
including in connection with the transactions and all other activities to
implement the Contribution and the IPO.

(c) Nothing contained in Section 8.5(a) or Section 8.5(b) shall impair any right
of any Person to enforce this Agreement, any Ancillary Document or any
agreements, arrangements, commitments or understandings that are specified in
Section 2.8(b) or the applicable Schedules thereto not to terminate as of the
Contribution Closing, in each case in accordance with its terms. Nothing
contained in Section 8.5(a) or Section 8.5(b) shall release any Person from:

(i) any Liability provided in or resulting from any agreement among any Dean
Foods Group Members or WhiteWave Group Members that is specified in
Section 2.8(b) or the applicable Schedules thereto as not to terminate as of the
Separation Date, or any other Liability specified in such Section 2.8(b) as not
to terminate as of the Separation Date;

 

- 49 -



--------------------------------------------------------------------------------

(ii) any Liability assumed, transferred, assigned or allocated to the Group of
which such Person is a member in accordance with, or any other Liability of any
Person in any Group under, this Agreement or any Ancillary Document;

(iii) any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a Person in one Group from a Person in the other Group prior to the
Separation Date;

(iv) any Liability for unpaid amounts for products or services or refunds owing
on products or services due on a value-received basis for work done by a Person
in one Group at the request or on behalf of a Person in the other Group;

(v) any Liability that the parties may have with respect to indemnification or
contribution pursuant to this Agreement for claims brought against the parties
by third Persons, which Liability shall be governed by the provisions of this
Article 8 and, if applicable, the appropriate provisions of the Ancillary
Documents; or

(vi) any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 8.5.

(d) WhiteWave shall not, and shall not permit any other WhiteWave Group Member
to, make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against any
Dean Foods Group Member, or any other Person released pursuant to
Section 8.5(a), with respect to any Liabilities released pursuant to
Section 8.5(a). Dean Foods shall not, and shall not permit any other Dean Foods
Group Member to, make any claim or demand, or commence any Action asserting any
claim or demand, including any claim of contribution or any indemnification
against any WhiteWave Group Member, or any other Person released pursuant to
Section 8.5(b), with respect to any Liabilities released pursuant to
Section 8.5(b).

(e) It is the intent of each of Dean Foods and WhiteWave, by virtue of the
provisions of this Section 8.5, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed in each case on or
before the Separation Date, between or among any WhiteWave Group Member, on the
one hand, and any Dean Foods Group Member, on the other hand (including any
contractual agreements or arrangements existing or alleged to exist between or
among any such Persons on or before the Separation Date), except as expressly
set forth in Section 8.5(c). At any time, at the request of any other party,
each party shall cause each Person in its respective Group to execute and
deliver releases reflecting the provisions hereof.

 

- 50 -



--------------------------------------------------------------------------------

Section 8.6 Non-Recourse. All claims or causes of action (whether in contract or
in tor, in law or in equity) that may be based upon, arise out of or related to
this Agreement or any Ancillary Document, or the negotiation, execution or
performance of this Agreement or such Ancillary Document (including any
representation or warranty made in connection with this Agreement or such
Ancillary Document or as an inducement to enter into this Agreement or such
Ancillary Document), may be made only against the Persons that are expressly
identified as parties thereto. No Person who is not named as a party to this
Agreement or such Ancillary Document, including any director, officer, employee,
stockholder, Affiliate, agent or representative of any named party to this
Agreement or such Ancillary Document (“Non-Party Affiliates”), shall have any
Liability (whether in contract or in tort, in law or in equity, or based upon
any theory that seeks to impose Liability of an entity party against its owners
or Affiliates) for any Liabilities arising under, in connection with or related
to this Agreement or such Ancillary Document or for any claim based on, in
respect of, or by reason of this Agreement or such Ancillary Document or its
negotiation or execution; and each party hereto waives and releases all such
Liabilities against any such Non-Party Affiliates. Non-Party Affiliates are
expressly intended as third-party beneficiaries of this Section 8.6.

Section 8.7 Contribution. If the indemnification provided for in this Article 8
is judicially determined to be unavailable (other than in accordance with the
terms of this Agreement, in which case this Section 8.7 shall not apply) to an
Indemnified Party in respect of any Damages referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages in such proportion as is appropriate to reflect the relative
fault of the Dean Foods Indemnified Parties, on the one hand, and the WhiteWave
Indemnified Parties, on the other hand, in connection with the conduct,
statements or omissions that resulted in such Damages. The relative fault of any
Dean Foods Indemnified Party, on the one hand, and of any WhiteWave Indemnified
Party, on the other hand, in the case of any Damages arising out of or related
to information contained in the IPO Registration Statement (or any related
prospectus) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission of a material fact relates to information supplied by the WhiteWave
Business or a WhiteWave Indemnified Party, on the one hand, or by the Dean Foods
Business or a Dean Foods Indemnified Party, on the other hand. The Dean Foods
Disclosure Portion shall be deemed supplied by the Dean Foods Business or the
Dean Foods Indemnified Parties. All other information in the IPO Registration
Statement (or any related prospectus) shall be deemed supplied by the WhiteWave
Business or the WhiteWave Indemnified Parties.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Governing Law. The internal Laws of the State of Delaware (without
giving effect to any choice or conflict of law provision or rule, whether of the
State of Delaware or any other jurisdiction, that would cause the application of
Laws of any jurisdiction other than those of the State of Delaware) shall govern
the construction, interpretation and other matters arising out of or in
connection with this Agreement and, unless expressly provided therein, each
Ancillary Document, and each of the exhibits and schedules hereto and thereto
(whether arising in contract, tort, equity or otherwise).

 

- 51 -



--------------------------------------------------------------------------------

Section 9.2 Jurisdiction. If any dispute, controversy or claim arises out of or
in connection with this Agreement or any Ancillary Document, except as expressly
contemplated by any Ancillary Document, the parties irrevocably (and the parties
shall cause each other member of their respective Group to irrevocably)
(a) consent and submit to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware, New Castle County, or, if that court does not have
jurisdiction, a federal court sitting in Wilmington, Delaware, (b) waive any
objection to that choice of forum based on venue or to the effect that the forum
is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHT TO TRIAL OR ADJUDICATION BY JURY. Any party hereto may make service on
another party by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
Section 9.3. Nothing in this Section 9.2, however, shall affect the right to
serve legal process in any other manner permitted by Law.

Section 9.3 Notices. All notices and other communications under this Agreement
or any Ancillary Document shall be in writing and shall be deemed duly delivered
(i) four Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (ii) one Business Day after being sent for
next Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service, or (iii) on the date of confirmation of receipt (or, the first
Business Day following such receipt if the date of such receipt is not a
Business Day) of transmission by facsimile, in each case to the intended
recipient as set forth below.

If to Dean Foods:

Dean Foods Company

2711 N. Haskell Avenue

Suite 3400

Dallas, Texas 75201

Fax: (214) 303-3853

Attention: General Counsel

If to WhiteWave or WWF Operating Company:

c/o The WhiteWave Foods Company

12002 Airport Way

Broomfield, CO 80021

Fax: 303-635-5107

Attention: General Counsel

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, ordinary
mail or electronic mail), but no such notice or other communication shall be
deemed to have been duly given unless and until it actually is received by the
party for whom it is intended. Any party to this Agreement may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties to this Agreement notice in the manner herein set
forth.

 

- 52 -



--------------------------------------------------------------------------------

Section 9.4 Binding Effect and Assignment. This Agreement and each Ancillary
Document binds and benefits the parties and their respective successors and
assigns. Notwithstanding anything in Section 6.8 to the contrary, neither party
may assign any of its rights or delegate any of its obligations under this
Agreement or any Ancillary Document without the written consent of the other
party and any assignment or attempted assignment in violation of the foregoing
shall be null and void. Notwithstanding the preceding sentence, either party may
assign this Agreement and any Ancillary Document in connection with a merger
transaction in which such party is not the surviving entity or the sale of all
or substantially all of its assets.

Section 9.5 Severability. Any term or provision of this Agreement or any
Ancillary Dcouemtn that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or thereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
If the final judgment of a court of competent jurisdiction declares that any
term or provision hereof is invalid or unenforceable, the parties hereto agree
that the court making such determination shall have the power to limit the term
or provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that shall achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

Section 9.6 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement or any
Ancillary Document were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or any Ancillary Document and to enforce specifically the terms and provisions
of this Agreement or any Ancillary Document, in each case without posting a bond
or undertaking, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties agrees that it shall not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that (i) the party seeking such remedy has an adequate
remedy at law or (ii) an award of specific performance is not an appropriate
remedy for any reason at law or equity.

Section 9.7 Entire Agreement. This Agreement, together with the Ancillary
Documents and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. All prior and contemporaneous negotiations and agreements between
the parties with respect to the matters contained herein and therein are
superseded by this Agreement and the Ancillary Documents, as applicable. In the
event of any conflict between (a) any provision in this Agreement, on the one
hand, and (b) any specific provision in any Ancillary Document, on the other
hand, pertaining to the subject matter of such Ancillary Document, the specific
provisions in such Ancillary Document shall control over the provisions in this
Agreement, as applicable.

 

- 53 -



--------------------------------------------------------------------------------

Section 9.8 No Third-Party Beneficiaries. Except as expressly set forth in
Section 8.6 (which may be enforced directly by any Non-Party Affiliate),
(a) neither this Agreement nor any Ancillary Document is intended, or shall be
deemed, to confer any rights or remedies upon any Person other than the parties
hereto and their respective successors and permitted assigns, to create any
agreement of employment with any Person or to otherwise create any third-party
beneficiary hereto or thereto and (b) Dean Foods and WhiteWave are the only
members of their respective Groups entitled to commence any action, suit,
proceeding or claim under this Agreement, whether pursuant to Section 8.3 or
otherwise, and each party shall cause its respective Group Members not to
commence any such action, suit, proceeding or claim other than through such
party. For the avoidance of doubt, if a WhiteWave Indemnified Party or a Dean
Foods Indemnified Party is entitled to indemnification under Article 8,
WhiteWave or Dean Foods (as the case may be) may bring a claim under Article 8
on behalf of such WhiteWave Indemnified Party or Dean Foods Indemnified Party.

Section 9.9 Counterparts and Signature. This Agreement may be executed in two or
more counterparts (including by facsimile or by an electronic scan delivered by
electronic mail), each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

Section 9.10 Expenses. Except as otherwise expressly provided in this Agreement
or any Ancillary Document, (a) prior to the IPO Settlement, Dean Foods will be
responsible for all fees, costs and expenses incurred by the Dean Foods Group or
the WhiteWave Group in connection with the transactions contemplated by this
Agreement and the Ancillary Documents; and (b) following the IPO Settlement,
each party will be responsible for its own fees, costs and expenses incurred in
connection with the transactions contemplated by this Agreement and the
Ancillary Documents; provided, however, WhiteWave shall pay the underwriting
discount in connection with the IPO and all fees, costs and expenses incurred by
any party in connection with the WhiteWave Bank Facilities.

Section 9.11 Amendment. The parties may amend this Agreement or any Ancillary
Document only by a written agreement signed by each party to be bound by the
amendment and that identifies itself as an amendment to this Agreement or such
Ancillary Document, as applicable.

Section 9.12 Waiver. The parties may waive a provision of this Agreement or an
Ancillary Document only by a writing signed by the party intended to be bound by
the waiver. A party is not prevented from enforcing any right, remedy or
condition in the party’s favor because of any failure or delay in exercising any
right or remedy or in requiring satisfaction of any condition, except to the
extent that the party specifically waives the same in writing. A written waiver
given for one matter or occasion is effective only in that instance and only for
the purpose stated. A waiver once given is not to be construed as a waiver for
any other matter or occasion.

 

- 54 -



--------------------------------------------------------------------------------

Any enumeration of a party’s rights and remedies in this Agreement or any
Ancillary Document is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by Law and
include any rights and remedies authorized in law or in equity.

Section 9.13 Authority. Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and each of the Ancillary Documents to which it is a
party, (b) the execution, delivery and performance of this Agreement and each of
the Ancillary Documents to which it is a party have been duly authorized by all
necessary corporate or other action, (c) it has duly and validly executed and
delivered this Agreement and each of the Ancillary Documents to which it is a
party, and (d) this Agreement and each of the Ancillary Documents to which it is
a party is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equitable principles.

Section 9.14 Construction of Agreement.

(a) Where this Agreement or any Ancillary Document states that a party “will” or
“shall” perform in some manner or otherwise act or omit to act, it means that
the party is legally obligated to do so in accordance with this Agreement or
such Ancillary Document, as applicable.

(b) The captions, titles and headings, and table of contents, included in this
Agreement and the Ancillary Documents are for convenience only, and do not
affect this Agreement’s or such Ancillary Documents’ construction or
interpretation. When a reference is made in this Agreement or any Ancillary
Document to an Article or a Section, exhibit or schedule, such reference shall
be to an Article or Section of, or an exhibit or schedule to, this Agreement or
such Ancillary Document, as applicable, unless otherwise indicated.

(c) This Agreement and the Ancillary Documents are for the sole benefit of the
parties hereto and their respective Group Members and, except for the
indemnification rights of the Dean Foods Indemnified Parties and the WhiteWave
Indemnified Parties under this Agreement or as expressly provided in any
Ancillary Document, do not, and are not intended to, confer any rights or
remedies in favor of any Person (including any employee or stockholder of Dean
Foods or WhiteWave) other than the parties signing this Agreement and their
respective Group Members.

(d) When used in this Agreement or any Ancillary Document, the words
“including,” “includes,” or “include” shall be deemed to be followed by the
phrase “without limitation.”

(e) Any reference in this Agreement or any Ancillary Document to the singular
includes the plural where appropriate. Any reference in this Agreement or any
Ancillary Document to the masculine, feminine or neuter gender includes the
other genders where appropriate. Any reference in this Agreement or any
Ancillary Document to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement For purposes of this Agreement, after the Contribution Closing the
WhiteWave Business shall be deemed to be the business of WhiteWave and the
WhiteWave Group, and all references made in this Agreement to WhiteWave as a
party which operates as of a time following the Contribution Closing, shall be
deemed to refer to all WhiteWave Group Member as a single party where
appropriate.

 

- 55 -



--------------------------------------------------------------------------------

(f) Any reference in this Agreement or any Ancillary Document to any agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time.

(g) Unless otherwise expressly specified in an Ancillary Document, all
references in this Agreement or any Ancillary Document to “dollars” or “$” means
United States Dollars. If any payment required to be made hereunder is
denominated in a currency other than United States Dollars, such payment shall
be made in United States Dollars and the amount thereof shall be computed using
the exchange rate published by the Wall Street Journal on the date of payment
(or if the Wall Street Journal is not published on such date, the last date
prior thereto on which the Wall Street Journal was published).

(i) Unless otherwise expressly provided, wherever the consent of any Person is
required or permitted herein, such consent may be withheld in such Person’s sole
and absolute discretion.

Section 9.15 Termination. This Agreement may be terminated (a) at any time after
the IPO Settlement, by the mutual written consent of Dean Foods and WhiteWave;
or (b) at any time prior to a Distribution by (and in the sole discretion of)
Dean Foods without the approval of WhiteWave. In the event of a termination of
this Agreement pursuant to the foregoing sentence, neither party shall have any
liability of any kind to the other party under this Agreement, except for any
breach of this Agreement that occurs prior to such termination.

(This space intentionally left blank)

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by a duly authorized officer on the date first set forth above.

 

DEAN FOODS COMPANY, a Delaware corporation     THE WHITEWAVE FOODS COMPANY, a
Delaware corporation

By:

  /s/ Timothy A. Smith     By:   /s/ Kelly J. Haecker Name: Timothy A. Smith    

Name: Kelly J. Haecker

Title: Treasurer    

Title: Senior Vice President, Finance, and Chief Financial Officer

    WWF OPERATING COMPANY, a Delaware corporation       By:   /s/ Kelly J.
Haecker    

Name: Kelly J. Haecker

   

Title: Senior Vice President, Finance, and Chief Financial Officer

Separation and Distribution Agreement



--------------------------------------------------------------------------------

Schedule 1

Ancillary Agreements

None



--------------------------------------------------------------------------------

Schedule 2

Dean Foods Names

 

Dairymen’s    Dean Foods of Waukesha Lani Moo    Morning Glory Dairy Meadow Gold
Dairies    Barber’s Dairy Naalehu Dairy    Mile High Ice Cream Dean Foods of
DePere    Robinson Dairy, LLC



--------------------------------------------------------------------------------

Schedule 2.8(a)

Intercompany Accounts

None



--------------------------------------------------------------------------------

Schedule 2.8(b)(ii)

Contracts Not Terminated

 

1. All Dean Foods Shared Contracts

 

2. All WhiteWave Shared Contracts

 

3. Any other Contracts, agreements, arrangements, commitments or understandings,
as identified by the parties in writing



--------------------------------------------------------------------------------

Schedule 3

Dean Foods Shared Contracts

 

1. Services Agreement, dated June 12, 2012, by and between Aramark Refreshment
Services, LLC, Dean Dairy Holdings, LLC, Suiza Dairy Group, LLC and The
WhiteWave Foods Company

 

2. License Agreement, dated July 24, 2002, by and between Land O’Lakes, Inc.,
Dean Foods Company, Morningstar Foods, Inc., and Dairy Marketing Alliance, LLC,
as amended

 

3. License and Supply Agreement, dated October 1, 2006, by and between The
WhiteWave Foods Company, Dean Foods Company, and Martek Biosciences Corporation,
as amended

 

4. Purchase Agreement, dated February 1, 2008, by and between Tetra Pak Inc.,
Dean Dairy Holdings, LLC, Suiza Dairy Group, LLC, and The WhiteWave Foods
Company, as amended

 

5. Any additional contracts agreed to in writing between Dean Foods and
WhiteWave to be Dean Foods Shared Contracts.



--------------------------------------------------------------------------------

Schedule 4

Existing Dean Foods Litigation Matters

All Actions set forth under the heading “Tennessee Dairy Farmer Actions” in Part
II, Item I. Legal Proceedings in the Annual Report on Form 10-K of Dean Foods
Company as filed with the Securities and Exchange Commission on February 27,
2012 (the “DF 2012 10-K”).

All Actions set forth under the heading “Tennessee Retailer and Indirect
Purchaser Actions” in Part II, Item I. Legal Proceedings in the DF 2012 10-K.

Any Action and/or Third Party Claim relating to abandoned and unclaimed property
of any Dean Foods Group Member.

Any other Action and/or Third Party Claim but only to the extent arising out of
or relating to the Dean Foods Business or the Dean Foods Assets which were
initiated prior to the Contribution Closing.



--------------------------------------------------------------------------------

Schedule 5

Existing WhiteWave Litigation Matters

Any Action and/or Third Party Claim relating to abandoned and unclaimed property
of any WhiteWave Group Member.

Any other Action and/or Third Party Claim but only to the extent arising out of
or relating to the WhiteWave Business or the WhiteWave Assets which were
initiated prior to the Contribution Closing.



--------------------------------------------------------------------------------

Schedule 5.3

WhiteWave Indebtedness

None



--------------------------------------------------------------------------------

Schedule 5.4

Security Obligations

Guaranty, dated July 22, 2010, executed by Dean Foods, as Guarantor, in favor of
RBS Asset Finance, Inc., as assigned to GATZ Corporation, with respect to
equipment leases dated July 22, 2010, and October 31, 2011, under which Horizon
Organic Dairy, LLC is the lessee.

Payment Guaranty, dated November 11, 2011, between Dean Foods, as Guarantor and
Onset Financial, Inc., with respect to an equipment lease dated November 2,
2011, under which WWF Operating Company is the lessee.



--------------------------------------------------------------------------------

Schedule 6

WhiteWave Shared Contracts

 

1. Master Services Agreement, dated January 1, 2011, by and between SymphonyIRI
Group Inc., Dean Dairy Holdings, LLC, Suiza Dairy Group, LLC, The WhiteWave
Foods Company and Morningstar Foods, LLC

 

2. Any additional contracts agreed to in writing between Dean Foods and
WhiteWave to be WhiteWave Shared Contracts.



--------------------------------------------------------------------------------

Schedule 7.5(b)

Insurance Deductibles

WhiteWave will be solely responsible for any and all Dean Foods’ casualty
insurance program deductibles allocated to WhiteWave for claims made by
WhiteWave under such casualty insurance program. Such deductibles range from
$0.00 to $2,000,000.00 as included in documentation previously provided to
WhiteWave in writing.